--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust 8-K [cct-8k_111512.htm]
Exhibit 10.2


 
[cctlogo.jpg]
 
THE BANK OF NOVA SCOTIA
Global Wholesale Services
Derivative Products
44 King Street West
Central Mail Room
Toronto, Ontario, Canada M5H 1H1


TOTAL RETURN SWAP TRANSACTION MASTER CONFIRMATION



--------------------------------------------------------------------------------


November 15, 2012


Halifax Funding LLC
C/o Corporate Capital Trust
C/o CNL Fund Advisors Company
450 South Orange Ave
Orlando, FL 32801


Dear Sirs/Madams:
 
The purpose of this letter agreement (this “Master Confirmation”) is to confirm
the common terms and conditions of each total return swap transaction now or
hereafter entered into between The Bank of Nova Scotia (“Party A”) and Halifax
Funding LLC (“Party B”) pursuant to this Master Confirmation (each such total
return swap transaction being a “Transaction”).  This Master Confirmation
constitutes a "Confirmation" as referred to in the ISDA Master Agreement
specified below and each total return basket swap transaction entered into
pursuant to this Confirmation shall constitute a “Transaction” for purposes of
the ISDA Master Agreement specified below and replaces all previous
confirmations previously exchanged between the parties in respect of each such
Transaction.


 This Master Confirmation shall be read and construed as if each Reference
Obligation or Unlevered Portfolio Reference Obligation from time to time
referenced in a TRS Report were the subject of a separate Transaction and
constituted a separate confirmation for purposes of this Master Confirmation,
each such transaction and confirmation having terms which are identical to the
terms and conditions set out in this Master Confirmation.  Accordingly, (i)
references herein to this Master Confirmation and the Reference Obligation Annex
are to a portfolio of confirmations, each of which references a single Reference
Obligation and (ii) an addition or deletion of a Reference Obligation or an
Unlevered Portfolio Reference Obligation to or from the Portfolio or Unlevered
Portfolio constitutes the entering into or termination or partial termination
(as applicable) of a Transaction. This Master Confirmation shall constitute the
Confirmation of each Transaction evidenced hereby for all purposes of the ISDA
Master Agreement specified below in respect of the relevant Reference Obligation
or Unlevered Portfolio Reference Obligation.   In the event of any inconsistency
between the ISDA Master Agreement and this Master Confirmation, the terms of the
Master Confirmation will prevail.


Notwithstanding any other terms herein and for the avoidance of doubt, the
parties intend that all calculations, payments and transfers required to be made
under this Master Confirmation, including under Section 4 of this Master
Confirmation, shall be calculated and treated on an aggregate basis, based upon
the aggregate of all Transactions entered into under the ISDA Master Agreement
and shall not be calculated multiple times on any day of determination, payment
or transfer, under the multiple confirmations in the portfolio of confirmations.


 
 

--------------------------------------------------------------------------------

 
 
1.           Master Agreement


Each Transaction evidenced by this Master Confirmation shall be governed and
construed in accordance with the ISDA Master Agreement, as published by the
International Swaps and Derivatives Association, Inc., entered into between
Party A and Party B, dated as of November 15, 2012, and as the same may be
amended, replaced or supplemented from time to time (the “ISDA Master
Agreement”).


2.
Terms
 

 
Each Transaction evidenced hereby shall have the following terms:
 
 
Effective Date:
November 15, 2012



Scheduled Ramp-Down
 
Date:
The third anniversary of the Effective Date, subject to adjustment in accordance
with the Business Day Convention.

 
 

 
Business Day:
A day on which commercial banks and foreign exchange markets settle payments and
are generally open for business in all of the following locations: Toronto and
New York.



 
Floating Rate Option:
Where the relevant Reference Obligation is denominated in (i) USD,
USD-LIBOR-BBA, (ii) Euro, EUR-EURIBOR-Reuters, (iii) GBP, GBP-LIBOR-BBA, or (iv)
CAD, CAD-BA-CDOR.



 
Period End Dates:
(1) The last Business Day of each of the months of January, April, July and
October during the Term, and (2) the Termination Date, subject to adjustment in
accordance with the Business Day Convention.



 
Payment Dates:
The fifth Business Day following each Period End Date.



 
Designated Maturity:
three months



 
Spread:
For any date on which the aggregate Value of all Posted Collateral (as defined
in Section 11 hereof and the Credit Support Annex) then held by Party A (i)
equals or exceeds 50% of the Portfolio Book Value in effect on such date, plus
80 basis points (0.80%), or (ii) is less than 50% of the Portfolio Book Value in
effect on such date, plus 100 basis points (1.0%).



Maximum Portfolio
 
Book Value:
As of any date of determination, the lesser of (x) the quotient of (i) the
aggregate Value of all Posted Collateral on the relevant day of determination,
and (ii) 40%, and (y) USD 500,000,000.



3.           Addition Of Reference Obligations


(1)           Subject to the provisions hereof, Party B may, from time to time,
by notice to Party A, request that the Portfolio be amended by adding a
specified principal amount of loans and bonds at a purchase price specified by
Party B.  The inclusion in the Portfolio of the principal amount of any loan or
bond requested by Party B is subject to the satisfaction of the conditions
precedent set out in Section 3(2) below (each loan and bond satisfying such
conditions precedent being a “Qualifying Obligation”) and the approval of Party
A.
 
 
2

--------------------------------------------------------------------------------

 
(2)           Unless otherwise expressly agreed by Party A, in writing, in
respect of a loan or bond which Party B has requested be added to the Portfolio,
each addition proposed by Party B is subject to the conditions precedent that,
as of the Addition Commitment Date:


(a)  (1) an Event of Default in respect of which Party B is the Defaulting
Party, (2) a Termination Event under (i) Section 5(b)(i) in respect of which
either Party A or Party B is the Affected Party, or (ii) any Additional
Termination Event in respect of which Party B is the Affected Party (each as
defined in the ISDA Master Agreement) has not occurred and is not then
continuing, (3) a Potential Event of Default (as defined in the ISDA Master
Agreement) has not occurred and is not then continuing with respect to Party B,
(4) an Early Termination Date (as defined in the ISDA Master Agreement) has not
been designated with respect to any Transaction evidenced hereby, (5) the
Ramp-Down Period Start Date has not occurred, or (6) a Delivery Amount (as
defined in the Credit Support Annex) is not outstanding;
 
(b)  as a consequence of adding such loan or bond none of the Portfolio
Composition Requirements would be contravened;
 
(c)   each loan and bond to be added to the Portfolio must be rated at least CCC
by S&P and Caa2 by Moody’s through a Public Rating; provided, however, that
loans that have no Public Rating but which are Highly Liquid Obligations may be
added if, as a result of any such addition, the aggregate of the respective
Traded Book Values of all loans that have no Public Rating but which are Highly
Liquid Obligations comprised in the Portfolio would not exceed 10% of the Limit
Value;
 
(d)  each loan or bond to be added to the Portfolio has a Market Price of not
less than 75%;
 
(e)  each loan or bond to be added to the Portfolio must be denominated in a
Specified Currency;
 
(f)  the issuer of each loan or bond to be added to the Portfolio must be
domiciled in a Specified Jurisdiction;
 
(g) each loan to be added to the Portfolio must be actively priced by LSTA/LPC
Mark-to-Market Pricing Service or Loan X Service, provided the price provided by
such pricing sources reflects bid pricing provided by at least two unaffiliated
Reference Market-makers; provided, however, that loans in respect of which the
price provided by such pricing sources reflects bid pricing provided by only one
Reference Market-maker but which are First Lien Loans may be added if, as a
result of any such addition, the aggregate of the respective Traded Book Values
of all loans in respect of which the LSTA/LPC Mark-to-Market Pricing Service or
Loan X Service price reflects bid pricing provided by only one Reference
Market-maker but which are First Lien Loans shall not exceed 10% of the Limit
Value;
 
(h) each bond to be added to the Portfolio must be actively priced by Advantage
Data, Bloomberg, TRACE or other source acceptable to Scotia;
 
(i) following the addition of any loan, the aggregate Value of all Posted
Collateral minus Exposure is not less than the Independent Amount required
pursuant to Section 11 below;
 

 
 
3

--------------------------------------------------------------------------------

 
(j)  each loan or bond to be added represents part of an Outstanding Tranche
Size in an amount which is at least equal to (x) in respect of each loan which
is a First Lien Loan, the USD Equivalent of USD 250,000,000, and (y) in respect
of all other loans and all bonds, the USD Equivalent of USD 150,000,000;
 
(k)  the sum of the principal amounts of the loan or bond to be added plus the
Traded Face Amount applicable to such loan or bond comprises no more than 5% of
the Outstanding Tranche Size;
 
(l)  it would not be unlawful for either party to perform any absolute or
contingent obligation to make a payment or delivery or to receive a payment or
delivery in respect of such loan to be added to the Portfolio or to comply with
any other material provision of this Confirmation;
 
(m)  each loan to be added must be a First Lien Loan or a Second Lien Loan; and
 
(n) each bond to be added must be a Senior Secured Bond or a Senior Unsecured
Bond .

4.
Deletion of Reference Obligations

 
 
The events set out in Sections 4(A), (B), (C) and (D) below and the occurrence
of the Scheduled Ramp-Down Date constitute the events which initiate the process
set out in this Confirmation by which each Affected Reference Obligation or the
relevant portion of the Traded Face Amount thereof is valued and removed from
the Portfolio. Except as otherwise provided for in this Confirmation, a
Reference Obligation shall be removed (in whole or in part, as applicable) from
the Portfolio as of the applicable Final Deletion Date.

 
(A)
Discretionary Election to Delete by Party B

 
 
Party B elects, by notice to Party A, to delete all or part of the Traded Face
Amount of one or more Reference Obligations; provided, however, that no such
notice may be issued by Party B where (1) an Event of Default in respect of
which Party B is the Defaulting Party, (2) a Termination Event under (i) Section
5(b)(i) in respect of which either Party A or Party B is the Affected Party, or
(ii) any Additional Termination Event in respect of which Party B is the
Affected Party (each as defined in the ISDA Master Agreement) has occurred and
is then continuing, (3) a Potential Event of Default (as defined in the ISDA
Master Agreement) has occurred and is continuing with respect to Party B, (4) an
Early Termination Date (as defined in the ISDA Master Agreement) has been
designated or deemed designated with respect to any Transaction evidenced
hereby, or (5) as a consequence of the deletion of the relevant Reference
Obligation, a Portfolio Event would occur.  Notwithstanding the foregoing, this
existence of any of the events set out in (2) above (provided an Early
Termination Date has not been designated in respect thereof) shall not prevent
Party B from initiating the commencement of the Ramp-Down Period or effecting
deletions pursuant to a Cure Election as provided in Section 5(B) below.

 
(B)
Permanent Reduction or Conversion Event

 
 
In respect of a Reference Obligation the payment of a Permanent Reduction or the
occurrence of a Conversion Event. In respect of a Conversion Event for which
Conversion Proceeds are paid, where Party A Hedging applies in respect of the
relevant Reference Obligation to which the Conversion Event applies, Party A
shall deliver, or cause the relevant Party A Entity to deliver, to Party B or
its designee the applicable Conversion Proceeds free and clear of any security
interests created in writing by any Party A Entity on or before the later of (x)
the first Payment Date following the applicable Deletion Commitment Date, and
(y) the date following the relevant Deletion Commitment Date that represents the
last day of the standard settlement period applicable to the relevant Conversion
Proceeds in accordance with then current market practice as reasonably
determined by Party A.

 
 
4

--------------------------------------------------------------------------------

 
 (C)           Hedge Event or Adverse Claim
 
Party A elects, by written notice to Party B, to delete all or part of the
Traded Face Amount of one or more Reference Obligations following the occurrence
of a Hedge Event or Adverse Claim; provided, however, that where the relevant
Hedge Event or Adverse Claim pertains to a particular Reference Obligation,
Party A’s deletion election shall be limited to such Reference Obligation.  If
the relevant Hedge Event or Adverse Claim pertains to all Reference Obligations,
Party A shall have the right to terminate all outstanding Transactions evidenced
hereby. In the event that a Party A Entity incurs an Adverse Claim in respect of
a Reference Obligation that is already the subject of any deletion or other
procedure prescribed by this Confirmation (other than the termination procedures
prescribed by Sections 5 and 6 of the ISDA Master Agreement) and a Deletion
Commitment Date has not yet occurred in regard to the relevant Reference
Obligation, the deletion procedures applicable to the occurrence of an Adverse
Claim shall be applied as if such other deletion or other procedure had not been
invoked.
 
(D)
Designation of Early Termination Date

 
The designation or deemed designation of an Early Termination Date following the
occurrence of (i) any Event of Default, other than an Event of Default
constituted pursuant to Section 5(a)(vii) of the ISDA Master Agreement, or (ii)
a Termination Event which renders any Transaction evidenced hereby an Affected
Transaction (as defined in the ISDA Master Agreement).  For the avoidance of
doubt, the provisions of Section 6(e) of the ISDA Master Agreement shall not
apply in the context of any Transaction evidenced hereby in respect of any Event
of Default (other than an Event of Default constituted pursuant to Section
5(a)(vii) as aforesaid) or any Termination Event and instead each Transaction
evidenced hereby shall be terminated and valued in accordance with the
provisions hereof. Notwithstanding the foregoing, in the event of the occurrence
of an Event of Default pursuant to Section 5(a)(vii) of the ISDA Master
Agreement, the Non-defaulting Party (as defined in the ISDA Master Agreement)
may exercise the rights and remedies accorded to it pursuant to the terms of the
ISDA Master Agreement and under applicable law.


5.
Traded Portfolio Compliance

 
(A)           Portfolio Composition Requirements
 
Each of the following shall constitute a “Portfolio Composition Requirement” and
shall apply at all times except during the Ramp-Up Period and the Ramp-Down
Period:
 
1. The aggregate of the USD Equivalent of the respective Traded Book Values of
all Reference Obligations issued by the same Reference Obligor shall not exceed
4% of the Limit Value; provided, however that, in regard to any five Reference
Obligors, the aggregate of the USD Equivalent of the respective Traded Book
Values of all Reference Obligations issued by the relevant Reference Obligor may
comprise up to 5% of the Limit Value.
 

 
2. The aggregate of the USD Equivalent of the respective Traded Book Values of
all Reference Obligations in the Portfolio in the same Industrial Sector shall
not exceed 15% of the Limit Value.
 
3. The Weighted Average Rating Factor of the Portfolio must be equal to or less
than 3490. For purposes of determining the Weighted Average Rating Factor on any
date, Reference Obligations which were included in the Portfolio on the relevant
Addition Date that have no Public Rating but which are Highly Liquid Obligations
shall not be included in such determination. If subsequent to the relevant
Addition Date, a Reference Obligation that has no Public Rating but which is a
Highly Liquid Obligation that was included in the Portfolio on such Addition
Date ceases to be a Highly Liquid Obligation, such Reference Obligation shall be
included in the determination of the Weighted Average Rating Factor.
 
4. The aggregate of the USD Equivalent of the respective Traded Book Values of
all Reference Obligations that have no Public Rating but which are Highly Liquid
Obligations then comprised in the Portfolio shall not exceed 10% of the Limit
Value.
 
5.  The aggregate of the USD Equivalent of the respective Traded Book Values of
all Reference Obligations that are Revolving Loans shall not exceed 5% of the
Limit Value.
 
6.  All Reference Obligors must be a corporate body established in a Specified
Jurisdiction; provided, however, that the aggregate of the USD Equivalent of the
respective Traded Book Values of all Reference Obligations of Reference Obligors
which are not established in Canada or the United States of America shall not
exceed 10% of the Limit Value.
 
7. All Reference Obligations must be denominated in a Specified Currency;
provided, however, that the aggregate of the USD Equivalent of the
respective Traded Book Values of all Reference Obligations of Reference Obligors
which are not denominated in USD shall not exceed 5% of the Limit Value.
 
8. Each Reference Obligation must have a Market Price as of the relevant date of
not less than 50%.
 
9. Each Reference Obligation must be priced by LSTA/LPC Mark-to-Market Pricing
Service or Loan X Service, provided the price provided by such pricing sources
reflects bid pricing provided by at least two unaffiliated Reference
Market-makers; provided, however, that Reference Obligations in respect of which
the price provided by such pricing sources reflects bid pricing provided by only
one Reference Market-maker but which are First Lien Loans may remain in the
Portfolio so long as the aggregate of the USD Equivalent of the
respective Traded Book Values of such Reference Obligations does not exceed 10%
of the Limit Value.
 
10. The Traded Portfolio Book Value, including the aggregate of the USD
Equivalent of the respective Traded Book Values of all Unlevered Portfolio
Reference Obligations, shall not exceed the Maximum Portfolio Book Value.
 
11. The Traded Face Amount applicable to each Reference Obligation shall not
comprise more 5% of the Outstanding Tranche Size.
 
12. Each Reference Obligation which is a bond shall be actively priced by
Advantage Data, Bloomberg or TRACE.
 
13. The USD Equivalent of the respective Traded Book Values applicable to all
Reference Obligations that are Second Lien Loans shall not exceed 10% of the
Limit Value.
 
14. The aggregate of the USD Equivalent of the respective Traded Book Values of
all Reference Obligations comprised in the Portfolio that are rated below B- by
S&P or B3 by Moody’s shall not exceed 35% of the Limit Value.
 



 
5

--------------------------------------------------------------------------------

 
 
(B)           Breach of Portfolio Composition Requirements
 
(1)           If at any time a Portfolio Event occurs, Party A may by written
notice notify Party B of such Portfolio Event (such notice being the “Portfolio
Event Notice” and the date on which such Portfolio Event Notice becomes
effective in accordance with Section 12 of the ISDA Master Agreement being the
“Portfolio Event Notice Date”).  For purposes hereof, “Portfolio Event” means
the failure of the Portfolio to be in compliance with each of the Portfolio
Composition Requirements set forth in the chart set out in Section 5(A) above.
 
(2)           Party B may elect (i) to cure the relevant Portfolio Event through
the deletion of all or part of one or more Reference Obligations (subject to the
provisions of Section 4(A) above), (ii) to cure the relevant Portfolio Event
through the addition of one or more loans, to the Portfolio (subject to the
provisions of Section 3 above) or (iii) to cure the relevant Portfolio Event
through any combination of the foregoing; provided that in the context of (i) or
(ii) above, the aggregate result of such election, if given effect, would be to
cure the relevant Portfolio Event and such election would not, if given effect,
result in the occurrence of a further Portfolio Event, or (iv) separately or in
combination with (i) or (ii) above, designate full, or partial Traded Face
Amounts (the “Designated Face Amount”) applicable to one of more Reference
Obligations that would, if such Designated Face Amounts were deleted from the
Portfolio (taking into account any other Reference Obligations which Party B
elects to delete from the Portfolio and any loans which Party B elects (subject
to the provisions of Section 3 above) to add to the Portfolio), be sufficient to
cure the relevant Portfolio Event (that portion of the applicable Traded Face
Amount of each such designated Reference Obligation equal to the applicable
Designated Face Amount being a “Designated Reference Obligation”) as Reference
Obligations to which Additional Credit Support applies (each such election being
a “Cure Election”). If the Deletion Commitment Dates, Addition Commitment Dates,
or both, in respect of such number of Reference Obligations to be deleted from
and loans to be added to the Portfolio as is required to cure the relevant
Portfolio Event have not occurred by the 10th Business Day following the
Portfolio Event Notice Date (such 10th following Business Day being the “Cure
Date”) or Party B has not, by notice to Party A, identified all Reference
Obligations which are to be Designated Reference Obligations on or before the
Cure Date, an Additional Termination Event for all purposes of the ISDA Master
Agreement shall be deemed to have occurred on the Cure Date in respect of Party
B and for which Party B shall be the sole Affected Party and all Transactions
evidenced hereby shall be Affected Transactions. For purposes of applying the
terms of the Credit Support Annex as amended by Section 11 below, all Reference
Obligations identified as Designated Reference Obligations shall constitute
Designated Reference Obligations for all Valuation Dates (as defined in the
Credit Support Annex) occurring on or after the relevant Cure Date and, provided
Party B is in full compliance with the terms of the Credit Support Annex (as
amended by Section 11 below), for the limited purpose of determining whether the
Portfolio is in compliance with all Portfolio Composition Requirements (but for
no other purpose including, without limitation, the determination of the
Exposure), each Designated Reference Obligation in respect of which the
requisite amount of Eligible Collateral has been Transferred to Party A shall be
deemed to have been deleted from the Portfolio.
 
 
6

--------------------------------------------------------------------------------

 
If on any day following the Cure Date in respect of which a Reference Obligation
is designated as a Designated Reference Obligation, the Portfolio, including all
Reference Obligations which are then Designated Reference Obligations, comes
into full compliance with or reduces its non-compliance with any Portfolio
Composition Requirement breach existing on or after such Cure Date, Party B may,
by notice to Party A given in accordance with Section 12 below, elect to reduce
the Designated Face Amount of any Designated Reference Obligation by an amount
which, if added to the Portfolio would not cause the Portfolio to be in breach
of any Portfolio Composition Requirement or increase the level of any existing
non-compliance. If Party A concurs with the reduction amount specified in Party
B’s notice, commencing on the Valuation Date which is the first Business Day
following the date on which Party B’s notice becomes effective, the terms of the
Credit Support Annex as amended by Section 11 below, shall be applied based on
such reduced Designated Face Amount.  In the event the Designated Face Amount of
a Designated Reference Obligation is reduced to zero, the relevant Reference
Obligation shall cease to be a Designated Reference Obligation for all purposes
hereof.
 
6.           Unlevered Portfolio
 
Party B may, from time to time, by notice to Party A, request that the Unlevered
Portfolio be amended by adding a specified principal amount of loans and bonds
at a purchase price specified by Party B.  The inclusion in the Portfolio of the
principal amount of any loan or bond requested by Party B is subject to the
satisfaction of such loan or bond, as of the applicable Addition Commitment
Date, of each of the applicable conditions precedent set out in Section 3(2)
above and the approval of Party A (each bond or loan added to the Unlevered
Portfolio being an “Unlevered Portfolio Reference Obligation”). The aggregate of
the USD Equivalent of the Traded Book Values of all Unlevered Portfolio
Reference Obligations comprised in the Unlevered Portfolio at any time shall not
exceed USD 50,000,000.


An Unlevered Portfolio Reference Obligation shall not constitute a Reference
Obligation for purposes of determining: (1) Party B’s compliance with the
Portfolio Composition Requirements (other than the Portfolio Composition
Requirement set out in Section 5(A)10); (2) determining the Floating Amount
payable in respect of any Calculation Period; (3) the Make-whole Spread Amount,
and (4) the Credit Support Amount (as defined in the Credit Support Annex, and
(5) the Interest Amount (as defined in the Custodian Agreement) to be credited
to the USD-denominated Collection Account pursuant to Section 8 below.  Except
as may be expressly set out herein to the contrary, each Unlevered Portfolio
Reference Obligation shall constitute a Reference Obligation for all other
purposes hereof (and in order to give effect to such other purposes, all
references in this Master Confirmation (including Section 13 hereof) to
“Reference Obligation” shall be deemed to be a reference to Reference Obligation
and Unlevered Portfolio Reference Obligation).


Subject in each case to the prior written approval of Party A (which may be
refused in Party A’s reasonable discretion), Party B may from time to time upon
notice to Party A given in accordance with Section 12 below, elect to include
all or a portion of the Face Amount of any Unlevered Portfolio Reference
Obligation in the Portfolio.  Effective as of the date on which Party A’s
approval is given, the relevant portion of such Face Amount shall cease to be an
Unlevered Portfolio Reference Obligation and shall instead constitute a
Reference Obligation for all purposes hereof and all Posted Collateral then held
by Party A in support of such portion of the Face Amount of the relevant
Unlevered Portfolio Reference Obligation shall be included in all further
determinations of Credit Support Balance, Delivery Amounts or Return Amounts
pertaining to Reference Obligations.


 
7

--------------------------------------------------------------------------------

 
7.           TRS Report
 
On each Report Date, Party A shall provide to Party B a TRS Report which may be
transmitted electronically to any Designated Party of Party B; provided,
however, that any failure to do so shall in no way be construed as constituting
an Event of Default, Potential Event of Default or Termination Event with
respect to Party A.
 
8.           Collection Account Surplus/Shortfall
 
In respect of all Transactions evidenced hereby the underlying Reference
Obligations of which that are comprised in the Portfolio from time to time and
are denominated in the same Specified Currency, a single notional ledger account
(each such notional ledger account established in respect of each Specified
Currency being a “Collection Account”) will be established by Party A.  For
clarification, each such Collection Account is notional only and is deemed to
exist only for the purpose of calculating certain payment obligations (as set
out in this Section 8).  No deposit or trust in favour of any party is created
by the establishment of any such Collection Account.
 
 
On each Determination Date and in respect of each Collection Account, the
following notional debits and credits shall be made in respect of the relevant
Collection Account on a running account basis:
 
(A)           On each Determination Date the following amounts shall be
notionally credited, on a running account basis, to the relevant Collection
Account:
 
 
(1)
all Distribution Payments applicable to all Reference Obligations that are then
comprised in the Portfolio on the relevant Determination Date and that are
denominated in the relevant Specified Currency and paid on the relevant
Determination Date as provided in the definition of Distribution Payments; and

 
 
(2)
100% of all Commitment Fees applicable to all Reference Obligations that are
then comprised in the Portfolio on the relevant Determination Date and that are
denominated in the relevant Specified Currency that are paid on the relevant
Determination Date as provided for in the definition of Commitment Fees; and

 
 
(3)
all Deletion Return Amounts denominated in the relevant Specified Currency that
are payable to Party B in respect of each Reference Obligation the respective
Final Deletion Dates of which occur on the relevant Determination Date.

 
(B)           On each Determination Date the following amounts shall be
notionally debited, on a running account basis, from the relevant Collection
Account:
 
 
(1)
all Deletion Return Amounts denominated in the relevant Specified Currency that
are payable to Party A in respect of each Reference Obligation the Final
Deletion Date of which occurs on the relevant Determination Date;

 
 
8

--------------------------------------------------------------------------------

 
(2)          
all Acquisition Costs and Sale Costs that are denominated in the relevant
Specified Currency which are incurred by a Party A Entity on the relevant
Determination Date as provided for in the definitions thereof; and

 
(3)          
all Administration Fees and Expenses that are denominated in the relevant
Specified Currency which are incurred by a Party A Entity on the relevant
Determination Date as provided for in the definition thereof.

 
On each Period End Date, Party A shall determine in a commercially reasonable
manner the notional balance of each Collection Account based upon the debits and
credits effected in respect of each of the Determination Dates in the
Calculation Period preceding the relevant Period End Date.  In addition, on each
Period End Date, an amount, in USD, equal to the Interest Amount (as such terms
are defined in the Custodian Agreement) that would accrue in respect of the
Calculation Period preceding the relevant Period End Date in accordance with the
terms of the Custodian Agreement on the basis that all Posted Collateral has
been deposited to a Depository Account which complies with the requirements of
Section 1(b) of the Custodian Agreement, shall be deemed credited to the USD
denominated Collection Account (the notional balance resulting from the
application of the foregoing provisions being, in respect of the relevant
Collection Account, the “Account Balance”).  From the Account Balance, Party A
shall debit an amount equal to the Floating Amount determined for the relevant
Calculation Period to the extent such Floating Amount is denominated in the
Specified Currency of the relevant Collection Account. In respect of the
USD-denominated Collection Account, if the relevant Period End Date is also the
Termination Date and such date precedes the Scheduled Ramp-Down Date, an amount
in USD, equal to the Make-Whole Spread Amount shall also be debited from the
USD-denominated Collection Account.  If positive, the resulting amount of the
relevant Collection Account shall be the “Collection Account Surplus”. If
negative, the absolute value thereof shall be the “Collection Account
Shortfall”.
 
Party A shall, on the first Payment Date following the relevant Period End Date,
determine in a commercially reasonable manner the USD Equivalent of each
Collection Account Surplus and each Collection Account Shortfall.  The aggregate
of the respective Collection Account Shortfalls shall then be subtracted from
the aggregate of the respective Collection Account Surpluses. If the resulting
amount is a positive number (the “Net Surplus”), such number shall constitute an
amount payable by Party A to Party B on the first Payment Date following the
relevant Period End Date. If the resulting amount is a negative number, the
absolute value of such amount (the “Net Shortfall”) shall constitute an amount
payable by Party B to Party A and Party A may instruct the Custodian under the
Custodian Agreement (as such terms are defined in the Credit Support Annex) to
release to Party A from the Collateral Account (as defined in the Custodian
Agreement) an amount, in USD, equal to such Net Shortfall on the first Payment
Date following the relevant Period End Date. If there is insufficient funds in
the  Collateral Account to satisfy all or part of the Net Shortfall, Party B
shall upon demand by Party A pay to Party A the amount of any such shortfall.
Upon the payment or debiting of such amounts, as applicable, the Account
Balances of each of the Collection Accounts shall be deemed to be zero as of the
relevant Period End Date.
 
9.           Recovered Amounts
 
(A)
In the event that: (i) any payments which are deemed to have been made to a
Reference Obligation Holder of a Reference Obligation, or (ii) if Party A
Hedging applies, any payments which are made to a Party A Entity; in each case
prior to the Final Deletion Date applicable to such Reference Obligation or
pursuant to Section 9(B), (C), (D), (E) or (F) below, and such payments are
subsequently required to be repaid or returned to the Reference Obligor or any
other person (including, without limitation, any bankruptcy trustee for the
Reference Obligor pursuant to applicable law), to the extent such payments have
been factored into the Account Balance of any Collection Account or have been
otherwise paid to Party B pursuant to the terms hereof, including Section 9(B),
(C), (D), (E) and (F) below, Party B shall pay to Party A an amount equal to the
payments so required to be repaid or returned by such Reference Obligation
Holder or Party A Entity, as applicable, within three Business Days after
written certification has been received by Party B setting forth in reasonable
detail the legal reasons which require such payment.

 
 
9

--------------------------------------------------------------------------------

 
(B)
In the event that any Distribution Payment or Commitment Fees to be paid with
respect to any Reference Obligation in respect of any period the end of which
precedes the Final Deletion Date applicable to such Reference Obligation is not
so paid by reason of a delay, default or otherwise by the Reference Obligor
prior to the Final Deletion Date in respect of the relevant Reference
Obligation, and such payment is subsequently made to persons who were holders of
the relevant Reference Obligation during the relevant period:

 
 
(i)
if such Distribution Payments or Commitment Fees (or a portion thereof) are paid
to holders of the relevant Reference Obligation before the Termination Date, an
amount equal to such Distribution Payments and 100% of such Commitment Fees (or
portion thereof), shall be credited to the relevant Collection Account on (x)
where Party A Hedging does not apply, the relevant date of on which such
payments are made to holders of record of the relevant Reference Obligation, or
(y) where Party A Hedging applies, the date on which such Distribution Payments
or Commitment Fees (or the relevant portion thereof) are received by a Party A
Entity; and

 
 
(ii)
if such Distribution Payments or Commitment Fees (or a portion thereof) are paid
to holders of the relevant Reference Obligation on or following the Termination
Date, an amount equal to such Distribution Payments and 100% of such Commitment
Fees, less any amounts owing by Party B to Party A pursuant to the terms of this
Master Confirmation or the ISDA Master Agreement that remain unpaid, including,
without limitation, any Net Shortfall or the amount due from Party B pursuant to
Section 6(e) of the ISDA Master Agreement (if any), shall be paid to Party B on
or before the third Business Day following (x) where Party A Hedging does not
apply, the relevant date of on which such payments are made to holders of record
of the relevant Reference Obligation, or (y) where Party A Hedging applies, the
date on which such Distribution Payments or Commitment Fees (or the relevant
portion thereof) are received by a Party A Entity.

 
(C)
In the context of the deletion from the Portfolio of a Reference Obligation
where the Final Reference Price was to be determined by reference to Firm Bids,
if (1) a Firm Bid was obtained in the manner prescribed by the definition of
Final Reference Price but the Final Reference Price is zero because the Final
Deletion Date is determined pursuant to paragraph (1)(x) of the definition of
Final Deletion Date and precedes the actual settlement date of the transaction
by which the relevant Party A Entity effects a sale of the relevant Reference
Obligation to the party providing such Firm Bid, and (2) after such deemed Final
Deletion Date but prior to such actual settlement date, a Permanent Reduction or
Conversion Event occurs within 365 days of the applicable Final Deletion Date,
the relevant Party A Entity shall comply with its obligations under the relevant
Trade Documentation with respect to the Permanent Reduction or Conversion
Proceeds actually received by it and an amount equal to the actual sales
proceeds received by the Party A Entity, as contemplated in the relevant Trade
Confirmation, less any other amounts required to be transferred by the relevant
Party A Entity to the party providing the Firm Bid under the Trade Confirmation
(the “Net Receivable”) shall be paid by Party A in accordance with paragraph (F)
below.

 
 
10

--------------------------------------------------------------------------------

 
(D)
In the event that the Final Reference Price of any Reference Obligation was to
be determined by reference to Firm Bids and a Firm Bid was obtained in the
manner prescribed by the definition of Final Reference Price but the Final
Reference Price is zero because the Final Deletion Date is determined pursuant
to paragraph (1)(x) of the definition of Final Deletion Date, if, on or before
the 365th day following the Final Deletion Date applicable to the last Reference
Obligation in the Portfolio, the settlement date of the sale transaction
contemplated by such Firm Bid occurs and such Party A Entity has received the
applicable sale proceeds (the “Realized Sale Proceeds”), Party A shall pay to
Party B an amount equal to such Realized Sale Proceeds in accordance with
paragraph (F) below.

 
(E)           In the context of an Adverse Claim, in the event that Party A or
the relevant Party A Entity was unable to transfer the relevant Affected
Reference Obligation to Party B or its nominee because the conditions specified
in the definition of Final Reference Price were not satisfied, if, on or before
the 365th day following the applicable Final Deletion Date, Party A or the
relevant Party A Entity effects a sale of the relevant Affected Reference
Obligation and Party A or such Party A Entity has received the applicable sale
proceeds (the “Realized Sale Proceeds”), Party A shall pay to Party B an amount
equal to such Realized Sale Proceeds in accordance with paragraph (F) below.
 

 
(F)
(i)
if the Net Receivable or Realized Sale Proceeds are received by a Party A Entity
before the Termination Date, an amount equal to such Net Receivable and/or such
Realized Sale Proceeds (as applicable) shall be credited to the relevant
Collection Account as of the relevant date of receipt;

 
 
(ii)
if the Net Receivable or Realized Sale Proceeds are received by a Party A Entity
on or after the Termination Date, an amount equal to the Net Receivable or the
Realized Sale Proceeds (as applicable), less any Sale Costs and any amounts
owing by Party B to Party A pursuant to the terms of this Master Confirmation or
the ISDA Master Agreement which remain unpaid, including, without limitation,
that portion of any Net Shortfall or the amount due from Party B pursuant to
Section 6(e) of the ISDA Master Agreement (if any), shall be paid to Party B on
or before the third Business Day following the relevant date of receipt.

 
(G)           In the event that at any time after the Final Deletion Date of a
Reference Obligation a Party A Entity incurs Step-Up Costs, if such Step-Up
Costs are incurred prior to the Termination Date, an amount equal to such
Step-Up Costs shall be debited from the Collection Account the Specified
Currency of which is the same as the currency denomination of such Step-Up
Costs.  In the event that any time after the Termination Date, a Party A Entity
incurs Step-Up Costs, Party B shall pay to Party A an amount, in the relevant
currency in which such Step-Up Costs are denominated equal to such Step-Up Costs
on the third Business Day following receipt by Party B of notice from Party A
setting out the details thereof.
 
(H)           The obligations of Party A and Party B under this Section 9 shall
survive the termination of the Transactions under this Master Confirmation and
the termination of the ISDA Master Agreement.
 
 
11

--------------------------------------------------------------------------------

 
10.
Taxes

 
All payments to be made by a party under each Transaction evidenced by this
Master Confirmation shall be made without any deduction or withholding for or on
account of any Tax unless such deduction or withholding is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, then in effect. Neither party shall be under any obligation to gross
up any payment due to be made by it in respect of any Transaction evidenced
hereby or to otherwise compensate the other party in respect of any such Tax.


For the avoidance of doubt, the parties intend to treat each Transaction as a
notional principal contract (within the meaning of U.S. Treasury regulation
section 1.446-3(c)(1)) or a derivative contract for U.S. federal income tax
purposes.


11.           Credit Support
 
For the purposes of the Credit Support Annex and this Confirmation, the
following shall apply in respect of the Credit Support Annex and in the event of
any inconsistency between the terms of the Credit Support Annex (including
Paragraph 13 thereof) and the following terms, the terms set out below shall
apply.  Unless otherwise defined in this Confirmation, all capitalized terms
used in this Section 11 which are not otherwise defined in this Confirmation
shall have the meanings as are ascribed to such terms in the Credit Support
Annex.


(A)           Collateral Requirements in respect of Reference Obligations Only


(i)           Independent Amount.   For purposes of the Credit Support Annex, on
each Valuation Date (as defined in the Credit Support Annex) the Independent
Amount applicable to Party B in respect of the Transaction evidenced hereby but
only in the context of Reference Obligations shall be an amount, in USD, equal
to the greater of (x) USD 10,000,000, and (y) the aggregate of the respective RO
Independent Amounts applicable to each Reference Obligation then comprised in
the Portfolio.  For purposes hereof, “RO Independent Amount” means, in the
context of a Reference Obligation, an amount in USD, equal to 40% of (i) during
any period other than the Ramp-Down Period, the USD Equivalent of the Traded
Book Value of such Reference Obligation), and (ii) during the Ramp-Down Period,
the Book Value of such Reference Obligation,


Notwithstanding the terms of the Credit Support Annex, the RO Independent Amount
attributable to a Reference Obligation shall be Transferred (as defined in the
Credit Support Annex) by Party B to Party A on the applicable Addition
Commitment Date.


If on the relevant Valuation Date all or a portion of the Traded Face Amount of
a Reference Obligation is subject to the Additional Credit Support provisions of
this Confirmation because such Reference Obligation is a Designated Reference
Obligation, for purposes of determining the RO Independent Amount required in
respect of any such Designated Reference Obligation, the references in the
preceding paragraph to the “Traded Book Value” and “Book Value” shall mean the
relevant Traded Book Value or Book Value (as applicable) of the relevant
Designated Reference Obligation minus the product of (i) the relevant Traded
Book Value or Book Value (as applicable) of the relevant Designated Reference
Obligation, and (ii) the Additional Credit Support Percentage. For purposes
hereof, “Additional Credit Support Percentage” means, in respect of a Designated
Reference Obligation, the quotient of (x) the applicable Designated Face Amount,
and (ii) the Traded Face Amount (where Traded Portfolio Book Value applies) or
Face Amount (where Portfolio Book Value applies).


 
12

--------------------------------------------------------------------------------

 
(ii)            Exposure. For purposes of the Credit Support Annex, “Exposure”
means, with respect to Party A and a Valuation Date, the absolute value of the
sum, if negative, of (i) the Portfolio Mark to Market (if negative) in effect on
the relevant Valuation Date, (ii) the aggregate of the USD Equivalent of the
respective balances (if any) of each Collection Account in effect on the
relevant Valuation Date, (iii) the aggregate of the USD Equivalent of the
Additional Credit Support applicable to each Designated Reference Obligation on
such Valuation Date (which, for the avoidance of doubt, shall be factored into
this definition as a negative), and (iv) if the relevant Valuation Date falls
within the period commencing on, and including, a Period End Date to, but
excluding, the first Payment Date following such Period End Date, any Net
Shortfall or Net Surplus then in effect; provided, however, if the sum of (i)
through (iv) is not a negative number, then Exposure shall be zero.


(iii)            Delivery Amount.  Notwithstanding the terms of the Credit
Support Annex, “Delivery Amount” means, with respect to Party B on any Valuation
Date but only with regard to Reference Obligations, the greater of (1) the
amount, in USD and if positive, determined by subtracting Value of the Posted
Collateral in effect on the relevant Valuation Date in respect of Reference
Obligations from the Independent Amount applicable to Reference Obligations, and
(2) the amount, in USD, required to ensure that the Credit Support Market Value
as of the relevant Valuation Date is not less than 25%.


(iv)           Return Amount. Notwithstanding the terms of the Credit Support
Annex, a Return Amount in respect of Reference Obligations shall be transferable
by Party A only if:


(1)          
a Termination Event, Event of Default, Portfolio Event or a Potential Event of
Default has not occurred and is continuing, or would not occur as a result of
such transfer, in respect of Party B;



(2)          
after the transfer of such Return Amount the Value as of the relevant Valuation
Date of the Posted Collateral held by the Custodian pursuant to the Custodian
Agreement minus the Exposure would not be less than the sum of the Make-Whole
Spread Amount and the Withholding Amount;



(3)          
after the transfer of such Return Amount the Value as of the relevant Valuation
Date of the Posted Collateral held by the Custodian pursuant to the Custodian
Agreement minus the Exposure would not be less than the Independent Amount; and



(4)          
during the Ramp-Down Period, after the transfer of such Return Amount the Value
as of the relevant Valuation Date of the Posted Collateral held by the Custodian
pursuant to the Custodian Agreement minus the Exposure would not be less than
the Portfolio Book Value.



(B)           Collateral Requirements in respect of Unlevered Portfolio
Reference Obligations Only


(i)           Independent Amount. For purposes of the Credit Support Annex, on
each Valuation Date the Independent Amount applicable to Party B in respect of
the Transaction evidenced hereby but only in the context of Unlevered Portfolio
Reference Obligations shall mean an amount equal to the aggregate of the UPRO
Independent Amounts determined in respect of each Unlevered Portfolio Reference
Obligation then comprised in the Unlevered Portfolio.  For purposes hereof,
“UPRO Independent Amount” means, in respect of an Unlevered Portfolio Reference
Obligation, the USD Equivalent of the (i) in respect of any Valuation Date
occurring at any time other than the Ramp-Down Period, the Traded Book Value of
such Unlevered Portfolio Reference Obligation, or (ii) in respect of any
Valuation Date occurring during the Ramp-Down Period, the Book Value of such
Unlevered Portfolio Reference Obligation.


 
13

--------------------------------------------------------------------------------

 
Notwithstanding the terms of the Credit Support Annex, the UPRO Independent
Amount attributable to a Unlevered Portfolio Reference Obligation shall be
Transferred (as defined in the Credit Support Annex) by Party B to the Custodian
under the terms of the Custodian Agreement on the applicable Addition Commitment
Date.


(ii)           Delivery Amount.  Notwithstanding the terms of the Credit Support
Annex, “Delivery Amount” means, with respect to Party B on any Valuation Date
but only in regard to Unlevered Portfolio Reference Obligations, the greater of
(1) the amount, in USD and if positive, determined by subtracting Value of the
Posted Credit Support in effect on the relevant Valuation Date from the
Independent Amount applicable to Unlevered Portfolio Reference Obligations.


(iii)           Return Amount. Notwithstanding the terms of the Credit Support
Annex, a Return Amount in respect of Unlevered Portfolio Reference Obligations
shall be transferable by Party A only if:


 
(1)
a Termination Event, Event of Default, Portfolio Event or a Potential Event of
Default has not occurred and is continuing, or would not occur as a result of
such transfer, in respect of Party B;



 
(2)
after the transfer of such Return Amount the Value as of the relevant Valuation
Date of the Posted Collateral held by the Custodian pursuant to the Custodian
Agreement in respect of Reference Obligations and Unlevered Portfolio Reference
Obligations minus the Exposure would not be less than the sum of the Make-Whole
Spread Amount and the Withholding Amount;



 
(3)
after the transfer of such Return Amount the Value as of the relevant Valuation
Date of the Posted Collateral held by the Custodian pursuant to the Custodian
Agreement in respect of Reference Obligations and Unlevered Portfolio Reference
Obligations minus the Exposure would not be less than the Independent Amount
applicable to both Reference Obligations and Unlevered Portfolio Reference
Obligations; and



 
(4)
during the Ramp-Down Period, after the transfer of such Return Amount the Value
as of the relevant Valuation Date of the Posted Collateral held by the Custodian
pursuant to the Custodian Agreement in respect of Reference Obligations and
Unlevered Portfolio Reference Obligations minus the Exposure would not be less
than the Portfolio Book Value.



If, in the context of Section 11(A)(iv) and Section 11(B)(iii) above, a transfer
of less than all of a Return Amount otherwise transferrable in respect of a
Valuation Date would not cause a breach of any of the restrictions set out in
such subsections, Party A shall issue the necessary instructions to the
Custodian which, if given effect, would result in the payment to Party B of that
portion of such Return Amount which could be transferred without breaching any
of such restrictions to Party B on or before the date on which the relevant
Return Amount was otherwise due pursuant to the term of the Credit Support Annex
as modified by this Section 11.

 
14

--------------------------------------------------------------------------------

 
(C)           Withholding Amount


Notwithstanding the occurrence of the Termination Date and the payment by the
relevant party of the Net Surplus or Net Shortfall (if any), if after such
payment is made:


(i)             
funds at least equal to the Withholding Amount remain in the Collateral Account
(as defined in the Custodian Agreement), Party A may instruct the Custodian to
withhold an amount equal to the Withholding Amount; or



(ii)             
the funds remaining in the Collateral Account is less than the Withholding
Amount, Party B shall Transfer an amount equal to such shortfall to the
Custodian.



Party A and Party B agree that (a) the Withholding Amount shall constitute
continuing security for Party B’s obligations under Section 9 above, (b) the
Custodian shall hold the Withholding Amount, subject to the terms of the
Custodian Agreement, until the earlier of the date on which Party A’s written
consent authorizing the release the Withholding Amount to Party B is received by
the Custodian and such date as shall be the first anniversary of the Termination
Date (such first anniversary being the “Release Date”), (c) if on or before the
Release Date, Party A becomes aware that an event has occurred which may trigger
a payment by Party B under Section 9 above, Party B agrees that Party A may so
notify the Custodian and Party B and instruct the Custodian not to release the
Withholding Amount to Party B on or before the first anniversary of the
Termination Date (the “Adjusted Release Date”), and (d) if on or before the
Release Date or Adjusted Release Date, an amount becomes payable by Party B
pursuant to Section 9 above, Party A may by notice to the Custodian and Party B,
require that the Custodian release to Party A such portion of the Withholding
Amount as shall be needed to satisfy the amount then payable by Party B.


If prior to the Release Date or Adjusted Release Date, Party B wishes to have
the Withholding Amount released to it, Party B may by notice to Party A request
that Party A instruct the Custodian to release the Withholding Amount to Party
B.


For purposes hereof, “Withholding Amount” means USD 100,000.


(D)           Dispute Resolution


In connection with each demand by Party A for the Transfer of Eligible
Collateral in connection with the Credit Support Annex (as modified by this
Section 11), Party A shall provide to Party B a statement in such detail as is
reasonably necessary to enable Party B to comprehend how the quantum of the
demand was determined by Party A.  If the relevant demand is issued by Party A
on or before the Notification Time on any Local Business Day and Party B wishes
to dispute such demand, Party B must, on or before 5:00 p.m. (New York time) on
the day on which the relevant demand is issued by Party A,


 
(1)
notify Party A of the particular component of Party A’s calculation which Party
B disputes,



        (2)           provide Party B’s recalculation of the relevant demand,
and


 
(3)
if the demand, as recalculated by Party B, still requires the transfer of
Eligible Collateral by Party B, transfer to Party A such amount of Eligible
Collateral; provided, however, that if at the time the demand is made (i) Party
B is a Defaulting Party with respect to an Event of Default or a Potential Event
of Default that has occurred and is continuing (but, in the context of a
Potential Event of Default, only if such Potential Event of Default pertains to
Section 5(a)(i) or 5(a)(vii) of the ISDA Master Agreement), or (ii) the sole
Affected Party with respect to a Termination Event that has occurred and is
continuing, then, during the pendency of the dispute, Party B shall transfer to
Party A the undisputed and disputed amount of Eligible Collateral as originally
calculated by Party A,



failing which Party B shall be deemed to have accepted Party A’s determination
of the relevant demand. If the relevant demand is issued by Party A after the
Notification Time on any Local Business Day, Party B must provide the foregoing
on or before 12:00 p.m. (noon), New York time, on the first Local Business Day
following the date on which Party A issued the relevant demand failing which
Party B shall be deemed to have accepted Party A’s determination of the relevant
demand.


Where Party B’s dispute pertains to Party A’s determination of the Market Price
of any Reference Obligation or the number of bid quotations in respect of such
Market Price (either in connection with the Portfolio Mark to Market or the
required Additional Credit Support), the relevant disputed Market Price shall be
re-determined on the first Business Day following the date on which the disputed
demand was issued by Party A in accordance with the provisions of the second
paragraph of the definition of “Market Price”. If Party A notifies Party B of
the recalculated demand resulting from any re-determined Market Price on or
before the Notification time on any Local Business Day, Party B shall transfer
to Party A any additional Eligible Collateral required of Party B on or before
5:00 p.m. (New York time) on such Local Business Day. If Party A notifies Party
B of the recalculated demand resulting from any re-determined Market Price after
the Notification time on any Local Business Day, Party B shall transfer to Party
A any additional Eligible Collateral required of Party B on or before 12:00 p.m.
(noon), New York time, on the following Local Business Day.


Where Party B’s dispute pertains to something other than the Market Price of any
Reference Obligation or the number of bid quotations in respect of such Market
Price, arithmetical errors or other errors pertaining to items the
quantification of which is not subject to discretionary determinations on the
part of Party A, and if said dispute cannot be settled through negotiation by
5:00 p.m. (New York time) on the second Business Day following the day on which
the relevant disputed demand was issued by Party A, each party will each appoint
a Reference Market-maker.  The Reference Market-makers so appointed will jointly
select a third Reference Market-maker (the "Substitute Valuation Agent").  Such
Substitute Valuation Agent shall be responsible for promptly determining whether
Party A is entitled to the Disputed Amount. The Substitute Valuation Agent will
make its determination in a commercially reasonable manner on the basis of
information from sources believed by it to be reliable.  Upon determining the
matter in dispute, the Substitute Valuation Agent shall give notice of its
determination and such determination will be conclusive and binding on the
parties absent manifest error and the fees and expenses of the Substitute
Valuation Agent shall be borne by the unsuccessful party.


The failure of Party B to transfer to Party A the full amount of Eligible
Collateral set out in any demand made by Party A will not constitute an Event of
Default for purposes of the ISDA Master Agreement with respect to Party B for so
long as Party B is complying with its obligations in respect of the procedures
set out in this paragraph (iv).  Any delivery or return of any Eligible
Collateral or Posted Credit Support, as applicable, shall be made by the
relevant party on the basis of the relevant determination, calculation or
adjustment, determined in accordance with the terms hereof within one Local
Business Day of notice to such party of that amount.  For the avoidance of
doubt, upon completion of those procedures, an Event of Default may arise with
respect to a party upon the failure of such party to effect the required
transfer by the relevant time on the relevant due date.


 
15

--------------------------------------------------------------------------------

 
The parties hereto agree that, in respect of any matter to be determined
pursuant to the dispute resolution provisions set out above, Part 4(e) of the
ISDA Master Agreement shall not apply.


12.           Notices


Except as otherwise provided for below, all notices or communications required
to be given to Party A pursuant to the terms of this Master Confirmation or the
ISDA Master Agreement, shall be provided (A) in accordance with the terms in
Section 12 of the ISDA Master Agreement and (B) shall also be (i) sent by email
to both struct.prod@scotiabank.com and CreditTRS.GCM@scotiabank.com, and (ii)
confirmed by way of telephonic notice to Party A’s Designated Party.  All
notices or communications required to be given to Party B pursuant to the terms
of this Master Confirmation or the ISDA Master Agreement shall be provided (A)
in accordance with the terms in Section 12 of the ISDA Master Agreement directed
to the relevant numbers or addresses designated by Party B in Part 4 of the
Schedule to the ISDA Master Agreement and (B) shall also be (i) sent by email
CCTFundAdministration@cnl.com, CNL_ClientOps@statestreet.com,
CNL_Custody@statestreet.com, CNLTreasuryServices@statestreet.com, and
12146605070@tls.ldsprod.com, and (ii) confirmed by way of telephonic notice to
Party B’s Designated Party.  In each case, the relevant notice shall be
effective as provided for in Section 12 of the ISDA Master Agreement or, if sent
by email, on the latest date by which both such email and telephonic notice is
received by the intended recipient.  Notwithstanding the foregoing, all notices
with respect to this Transaction in connection with Sections 5 and 6 of the ISDA
Master Agreement shall be directed to the relevant party at the relevant numbers
or addresses set out in Part 4 of the Schedule to the ISDA Master Agreement and
all such notices shall become effective as provided for in Section 12 of the
ISDA Master Agreement; provided that any such notices cannot be given by
facsimile or electronic messaging systems.  For purposes hereof, “Designated
Party” means, with respect to Party A, any of Patricia Arroyo, Barry Delman,
Andy Dickison, Jeffrey Kempa, Sasha Mogilevich or Ronny Sirizzotti.  In respect
of Party B, “Designated Party” means any of Robert Campbell (407) 540-2112, or
Paul Saint-Pierre (407) 540-2599. Each party hereto will notify the other in
respect of any changes to the list of individuals who constitute a Designated
Party for such party.


13.
Acknowledgments, Representations, Agreements and Undertakings.

 
(A)           Each of Party A and Party B understands, agrees, represents,
acknowledges and undertakes as follows:
 
(i)            
Uncommitted Facility. For greater certainty, nothing in this Master Confirmation
shall be construed as (1) rendering the transactions contemplated hereby a
committed facility, or (2) obligating Party A to continue to add any particular
number of loans to the Portfolio.

 
(ii)           
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into any Transaction evidenced by this Master
Confirmation and as to whether such Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisors as it has deemed
necessary.  It is not relying on any communication (written or oral) of the
other party hereto as investment advice or as a recommendation to enter into any
Transaction evidenced by this Master Confirmation, it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered to be investment advice or a recommendation
to enter into such Transaction.  No communication (written or oral) received
from the other party hereto shall be deemed to be an assurance or guarantee as
to the expected results of any Transaction evidenced by this Confirmation.

 
 
16

--------------------------------------------------------------------------------

 
(iii)          
Assessment and Understanding.  It understands that the Transactions evidenced by
this Master Confirmation are subject to complex risks that may arise without
warning and may at times be volatile and that losses may occur quickly and in
unanticipated magnitude and is capable of assuming, and does assume, these
risks.  It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts
the terms and conditions of each Transaction evidenced by this Master
Confirmation.

 
(iv)           
Status of Parties.  The other party hereto is not acting as a fiduciary for, or
advisor to, it in respect of any Transaction evidenced by this Master
Confirmation.

 
(v)            
Appraisal of Reference Obligor and Reference Obligation.  It has itself been,
and will at all times continue to be, solely responsible for making its own
independent appraisal of and investigation into the business, financial
condition, prospects, creditworthiness status and affairs of each Reference
Obligor and its own independent appraisal of each Reference Obligation. It has
not relied, and will not at any time rely, on the other party hereto or any
affiliate thereof (i) except as otherwise provided for below, to provide it with
any information relating to, or to keep under review on its behalf, the
business, financial condition, prospects, creditworthiness, status or affairs of
any Reference Obligor or (ii) to determine whether or not at the date hereof a
credit event or an event or circumstance which, with the giving of notice or the
passage of time or both, could constitute a credit event, has occurred.  In
entering into this Transaction,  the other party hereto is not making, and has
not made, any representation whatsoever as to any Reference Obligor or any
information contained in any document filed by any Reference Obligor with any
exchange or with any government entity.

 
(vi)          
Interest in Reference Obligation.  It acknowledges that no Transaction evidenced
by this Confirmation represents or conveys any interest in any Reference
Obligation(s) or any direct or indirect obligation of any Reference Obligor.

 
(B)
Party B understands, agrees, represents, acknowledges and undertakes as follows:

 
 
(i)
Dealings with Reference Obligor. Party A and each Affiliate of Party A may
accept deposits from, make loans or otherwise extend credit to, and generally
engage in any kind of commercial or investment banking business with, any
Reference Obligor, or its affiliates or any other person or entity having
obligations relating to the Reference Obligation(s) and may act with respect to
such business freely and without accountability to it in the same manner as if
this Master Confirmation or the Transactions evidenced thereby did not exist,
regardless of whether any such action might have an adverse effect on the
Reference Obligation(s), the Reference Obligors or Party B.

 
 
(ii)
Disclosure of Information.  Party A and each Affiliate of Party A may, whether
by virtue of the types of relationships described above or otherwise, at the
date hereof or at any time hereafter be in possession of information in relation
to the Reference Obligation(s) or the Reference Obligors that is or may be
material in the context of the Transactions evidenced by this Master
Confirmation and which is or may not be known to the general public or Party B.
Except as expressly provided for in this Master Confirmation, the Transactions
evidenced hereby create no obligation on the part of Party A, any Party A Entity
or any other Affiliate of Party A to disclose to Party B any such relationship
or information (whether or not confidential) and Party A, any Party A Entity and
any other Affiliate of Party A shall not be liable to Party B by reason of such
non-disclosure.  No such information has been used in the selection of any
Reference Obligor or Reference Obligation.

 
 
17

--------------------------------------------------------------------------------

 
(iii)        
Obligations in Respect of Reference Obligations.  The parties acknowledge that
Party A may elect not to hold (directly or through a Party A Entity) any
Reference Obligation comprised in the Portfolio.



(iv)         
Miscellaneous.  Notwithstanding any approval by Party A to include any loan, in
the Portfolio and a Party A Hedging election in respect of such loan, nothing in
this Master Confirmation shall be construed as constituting Party B, KKR Asset
Management LLC, their respective Affiliates or any other party as the agent or
representative of Party A or its Affiliates in respect of the acquisition of
such loan or any other matter.



(v)          
Securities Act.  In respect of a Reference Obligation which is a bond, Party B
is not and has not been an “affiliate” of a Reference Obligor (as such term is
defined in Rule 405 and Rule 144 under the Securities Act of 1933, as amended)
or the Reference Obligations for at least three months prior to the Addition
Commitment Date and through the Final Deletion Date will not be an affiliate of
the Reference Obligor; (ii) it was not, on the Addition Commitment Date and will
not be on any date that it elects to delete a Reference Obligation hereto
(regardless of the time of such delivery) in possession of material non-public
information regarding the Reference Obligor or the Reference Obligation.
“Material” for these purposes means any information to which an investor would
reasonably attach importance in reaching a decision to buy, sell or hold
securities of the Reference Obligor.



14.           Definitions.  As used herein:
 
“Acquisition Costs” means, in respect of any loan which Party B has requested be
added to the Portfolio pursuant to Section 3 hereof and in respect of which
Party A Hedging applies, all reasonable and documented costs (other than the
purchase price) incurred by a Party A Entity in connection with the purchase of,
or the failed attempt to purchase, such obligation in a principal amount equal
to the applicable principal amount thereof requested by Party B including,
without limitation, compensation payments, fees, damages, costs and make-whole
payments mandated by the LMA Purchase and Sale Documentation, LSTA Purchase and
Sale Documentation or other trading documentation commonly used or mandated by
the relevant trading market, and reasonable and documented external legal
fees.  For purposes of Section 8 hereof, the Acquisition Costs pertaining to a
Reference Obligation or in connection with a failed attempt to purchase a loan
or bond shall be deemed to have been incurred on the date on which such
Acquisition Costs are paid by a Party A Entity.
 
“Actual Spread Amount” means, in respect of a determination date and all
Reference Obligations denominated in the same Specified Currency, the product of
(i) the aggregate of the Book Values of all Reference Obligations comprised in
the Portfolio on the relevant determination date which are denominated in the
relevant Specified Currency, (ii) the Spread in effect on such date, and (iii)
1/360 or, if the relevant Reference Obligations are denominated in GBP or CAD,
1/365, converted into USD utilizing the relevant exchange rate that would be
applicable were the USD Equivalent of such product to be determined on the first
Payment Date following the relevant determination date.
 
 
18

--------------------------------------------------------------------------------

 
“Addition Amount” shall have the meaning as is ascribed to such term in the
definition of Addition Commitment Date.


“Addition Commitment Date” means, in respect of any principal amount of a loan
or bond proposed by Party B to be added to the Portfolio at a specified purchase
price that Party A has approved:


(i)            
in regard to which Party A Hedging applies, the date specified as the Trade Date
in the Trade Confirmation between the relevant Party A Entity and a vendor, duly
completed and executed by both such vendor and the relevant Party A Entity, by
which such Party A Entity agrees to purchase the applicable principal amount of
such loan or bond for a price equal to the applicable purchase price; and



 
(ii)
in regard to which Party A Hedging does not apply, the date on which Party A
agrees to add the relevant loan or bond to the Portfolio;



and as of such date, such approved principal amount constitutes an “Addition
Amount” and such related purchase price (expressed as a percentage of par value)
constitutes an “Addition Price”.


“Addition Date” means, in respect of any Addition Amount for a relevant
Reference Obligation:
 
 
(x)
where Party A Hedging applies, the settlement date of the relevant purchase
transaction; and



 
(y)
where Party A Hedging does not apply, the applicable Addition Commitment Date.

 
“Addition Price” shall have the meaning as is ascribed to such term in the
definition of Addition Commitment Date. The Addition Price for any PIK Amount
shall be deemed to be zero.
 
“Additional Credit Support” means, in respect of a Designated Reference
Obligation, an amount equal to the USD Equivalent of the product of (a) the Book
Value of such Designated Reference Obligation, and (b) the quotient of (i) the
Designated Face Amount, and (ii) the Traded Face Amount.


"Administration Fees and Expenses" means in respect of a Reference Obligation to
which Party A Hedging applies, all (1) actual and documented costs and fees paid
by a Party A Entity to a lender or agent under the relevant Credit
Documentation, including amounts paid as an indemnity or compensation for acting
as agent under or for providing administrative services with respect to such
Credit Documentation or such Reference Obligation; (2) actual and documented
advisory fees required to be paid by a Party A Entity in respect of such
Reference Obligation as a holder thereof or which Party B requests that a Party
A Entity incur in respect of such Reference Obligation, (3)  reasonable and
documented external legal fees incurred by a Party A Entity in connection with
its ownership of such Reference Obligation with respect to which a default,
event of default or similar event has occurred or in connection with any
Reference Obligation which is a Distressed Loan, and (4) all actual and
documented Step-Up Costs (collectively, “Expenses”); provided, however that
Expenses shall not include Expenses directly attributable to Party A’s gross
negligence, wilful misconduct or fraud. For purposes of Section 8 hereof, the
Administration Fees and Expenses pertaining to a Reference Obligation shall be
deemed to have been incurred on the date on which such Administration Fees and
Expenses are paid by a Party A Entity; provided, that in the context of Step-Up
Costs, such Step-Up Costs shall be deemed to have been incurred on the date on
which Step-Up Costs are claimed from the relevant Party A Entity.
 
 
19

--------------------------------------------------------------------------------

 
“Advantage Data” means the secondary market bond pricing service maintained by
Advantage Data Inc.
 
“Adverse Claim” means, in respect of a Reference Obligation which is a loan and
in regard to which Party A Hedging applies, the existence of any lien, claim,
security interest or other encumbrance ranking, in whole or in part, in priority
to the relevant Party A Entity’s interest in and to such Reference Obligation
(other than any lien, claim, security interest or encumbrance created by a Party
A Entity or which arises pursuant to the terms of the relevant Credit
Documentation) or the commencement of any legal proceedings against the relevant
Party A Entity by any entity in respect of any claim respecting the relevant
Party A Entity’s ownership of such Reference Obligation which, if such were to
be upheld by a court having the requisite jurisdiction and is not a result of
the gross negligence of the relevant Party A Entity, would impugn, negate or
subordinate, in whole or in part, such Party A Entity’s legal and beneficial
ownership of such Reference Obligation or which would subject or subordinate, in
whole or in part, such Party A Entity’s ownership of such Reference Obligation
to any lien, claim, security interest or encumbrance in favour of any other
party.
 
“Affected Reference Obligation” means in the context of (1) an election to
delete made by Party B pursuant to Section 4(A), each Reference Obligation
selected by Party B for deletion from the Portfolio, (2) the occurrence of a
Permanent Reduction, Conversion Event or Hedge Event, each Reference Obligation
to which such event applies, (3) following the occurrence of an Adverse Claim,
each Reference Obligation to which such Adverse Claim applies, (4) the
occurrence of the Scheduled Ramp-Down Date, each Reference Obligation comprised
in the Portfolio as of the Scheduled Ramp-Down Date, or (5) following the
designation of an Early Termination Date, each Reference Obligation comprised in
the Portfolio as of the Early Termination Date.
 
“Banking Day” means, in the context of a particular city, any day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in that city.
 
“Bloomberg” means the Bloomberg Generic Price (BGN).
 
“Book Value” means, in respect of a Reference Obligation and a particular
Determination Date, (I) the sum of the products of (x) each Addition Amount and
each PIK Amount applicable to such Reference Obligation in respect of which a
PIK Accretion Date has occurred prior to the relevant Determination Date, and
(y) the relevant Addition Price applicable thereto less (II) the sum of the
products of (x) the Deletion Amount, and (y) the Initial Reference Price for
each Deletion Amount for which a Final Deletion Date has occurred. For the
avoidance of doubt, the Book Value of a Reference Obligation shall include both
the Funded Amount and the Unfunded Amount of its Addition Amount.
 
“Business Day Convention” means that an adjustment will be made to a date if
that date would otherwise fall on a day that is not a Business Day so that the
date will be the first following day that is a Business Day unless that day
falls in the next calendar month, in which case that date will be the first
preceding day that is a Business Day.
 
“CAD” means the lawful currency of Canada.
 
 
20

--------------------------------------------------------------------------------

 
“CAD-BA-CDOR” means the rate for the relevant date of determination will be the
rate for Canadian dollars bankers acceptances for a period of the Designated
Maturity which appears on Reuters service display page CDOR or any Successor
Source as of 10:00 a.m., Toronto time, on such date.  If such rate does not
appear on such display page or Successor Source, the rate for the relevant date
of determination will be determined by reference to the arithmetic mean of the
bid rates for Canadian dollar bankers acceptances for a period of the Designated
Maturity as of 10:00 a.m., Toronto time, on such date obtained by Party A in
good faith and in a commercially reasonable manner from at least three Schedule
I chartered banks of Canada.
 
“Calculation Period” means each period from, and including, one Period End Date
to, but excluding, the next following Period End Date, except that (a) the
initial Calculation Period will commence on, and include, the Effective Date and
(b) the final Calculation Period will end on, but exclude, the Termination Date.
 
”Commitment Fees” means, in respect of a Reference Obligation that is a loan,
(1) where Party A Hedging does not apply, all commitment fees that are paid to
holders of record holding a principal amount of the relevant Reference
Obligation equal to the Face Amount applicable to such Reference Obligation on
the relevant Determination Date net of any withholding or other taxes which
Party A determines, in its sole discretion, are deducted by the Reference
Obligor or its payment agent, or (2) where Party A Hedging applies, all
commitment fees received by a Party A Entity on the relevant Determination Date
net of any withholding or other taxes deducted by the Reference Obligor or its
payment agent.  For purposes of Section 8 hereof, the Commitment Fees pertaining
to a Reference Obligation shall be deemed to have been paid on, where Party A
Hedging does not apply, the dates specified in (1) above, and where Party A
Hedging applies, the date of the relevant Party A Entity’s receipt of such
Commitment Fees.
 
“Conversion Event” means (1) in the context of a Reference Obligation which is a
loan, the Reference Obligation is restructured in any way such that the relevant
Reference Obligation ceases to be, in the reasonable determination of Party A,
(x) in the context of a Reference Obligation which was added to the Portfolio as
a First Lien Loan, a First Lien Loan, or (y) in the context of a Reference
Obligation which was added as a Second Lien Loan, a Second Lien Loan, (2) in the
context of a Reference Obligation which is a bond, the Reference Obligation is
structured in a way such that the relevant Reference Obligation ceases to be, in
the reasonable determination of Party A, (x) in the context of a Reference
Obligation which was added to the Portfolio as a Senior Secured Bond, a Senior
Secured Bond, or (y) in the context of a Reference Obligation which was added to
the Portfolio as a Senior Unsecured Bond, a Senior Unsecured Bond, or (3) in the
context of any Reference Obligation, the Reference Obligation is converted into
Conversion Proceeds irrespective of whether a Party A Entity may have, as a
holder of the relevant Reference Obligation, consented to such conversion.
 
“Conversion Proceeds” means any non-cash assets or securities (whether of the
Reference Obligor or any other entity or person), including options, warrants
and income trust units or depository receipts representing such securities, (x)
where Party A Hedging does not apply, to which a Reference Obligation Holder
holding a principal amount of the relevant Reference Obligation equal to the
relevant Deletion Amount would be entitled upon the occurrence of the relevant
Conversion Event, or (y) where Party A Hedging applies, received by a Party A
Entity.
 
“Credit Documentation” means each note, indenture, loan agreement or other
evidence of indebtedness or interest therein applicable to a Reference
Obligation.
 
 
21

--------------------------------------------------------------------------------

 
“Credit Support Market Value” means, on any Valuation Date, the quotient of (1)
(x) the Value of the Posted Collateral (other than Posted Collateral Transferred
to Party A in respect of any Unlevered Portfolio Reference Obligation) in effect
as of the relevant Valuation Date (as such terms are defined in the Credit
Support Annex), minus (y) the Exposure in effect on such Valuation Date, and (2)
the Portfolio Book Value (determined without reference to the Book Value of any
Unlevered Portfolio Reference Obligation) in effect on such Valuation Date.
 
 
“Deletion Amount” means, in respect of a Reference Obligation being deleted (i)
pursuant to Section 4(C) or 4(D) hereof or following the occurrence of a
Ramp-Down Period Start Date, 100% of the Traded Face Amount of such Reference
Obligation, (ii) pursuant to Section 4(B) hereof, that portion of the Traded
Face Amount equal to the relevant Permanent Reduction or that portion of the
Traded Face Amount to which the Conversion Event applies, or (iii) pursuant to
Section 4(A) hereof (other than in the context of an election by Party B to
delete all Reference Obligations then comprised in the Portfolio), such
percentage of the Traded Face Amount as is specified by Party B to Party A by
notice given in accordance with Section 12 hereof or, if Party B does not
specify the Deletion Amount in its deletion notice or Cure Election, 100% of the
Traded Face Amount.

 
“Deletion Commitment Date” means, in respect of the relevant Deletion Amount of
a Reference Obligation being deleted pursuant to Section 4(A), the occurrence of
a Conversion Event where no Conversion Proceeds are paid, 4(C) or 4(D), (i)
where Party A Hedging does not apply or in the context of the occurrence of an
Adverse Claim, the date on which the Final Reference Price is determined or, in
the context of a Conversion Event, the date on which the Conversion Event
occurs, or (ii) where Party A Hedging applies, the date specified as the Trade
Date in the Trade Confirmation between the relevant Party A Entity and a
purchaser whose Firm Bid is the basis of the relevant Final Reference Price,
duly completed and executed by both such purchaser and the relevant Party A
Entity, by which such purchaser agrees to purchase the applicable Deletion
Amount of such Reference Obligation from the relevant Party A Entity.  In the
context of Section 4(B) hereof (other than the occurrence of a Conversion Event
where no Conversion Proceeds are paid), the Deletion Commitment Date shall be
the date on which (1) where Party A Hedging does not apply, the Permanent
Reduction or Conversion Event occurs, or (2) where Party A Hedging applies, the
Permanent Reduction or Conversion Proceeds are received by the Reference
Obligation Holder. For greater certainty, where the Deletion Amount is less than
the applicable Traded Face Amount of a Reference Obligation being deleted, the
date determined in accordance with the preceding sentence shall be the Deletion
Commitment Date only in respect of such Deletion Amount.


“Deletion Return Amount” means, in respect of a Deletion Amount and a Final
Deletion Date, an amount, in the relevant Specified Currency, equal to the
product of (x) the relevant Final Reference Price minus the relevant Initial
Reference Price and (y) the Deletion Amount. Where the Deletion Return Amount is
a positive number, such amount represents a Deletion Return Amount payable by
Party A.  Where the Deletion Return Amount is a negative number, the absolute
value thereof represents a Deletion Return Amount payable by Party B.
 
“Deletion Value” means, in respect of a deletion, the Deletion Amount multiplied
by the Final Reference Price.
 

“Designated Reference Obligation” shall have the meaning as is ascribed to such
term in Section 5(B)(2).
 
 
22

--------------------------------------------------------------------------------

 
“Determination Date” means each day in the Term.
 
“Directed Bidder” means Party B or any Reference Market-maker selected by Party
B to provide a Firm Bid provided, at the relevant time, Party B or any such
selected Reference Market-maker would constitute an eligible assignee of such
Reference Obligation under the terms of the relevant Credit Documentation.
 
“Distressed Loan” means a Reference Obligation a purchase and sale of which
would, in accordance with market convention, as reasonably determined by Party
A, in effect as of the relevant Addition Commitment Date or Deletion Commitment
Date (as applicable), settle on distressed documents rather than par documents;
provided, however, that with respect to any loan which trades in the U.S.
secondary loan market, if the LSTA has conducted a shift poll in respect of
whether the market has shifted to utilizing distressed documents for purposes of
settling trades in the relevant loan, the determination of such shift poll shall
be determinative of whether such loan constitutes a Distressed Loan.
 
“Distressed Price Support”  means, in respect of a Reference Obligation the
Market Price of which is less than 65%, an amount equal to the product of (x)
the amount by which the Market Price is less than 65% and (y) the Face Amount of
such Reference Obligation, and (2) in respect of a Designated Reference
Obligation, an amount equal to the product of (a) the Book Value of such
Reference Obligation, and (b) the quotient of (i) the Designated Face Amount,
and (ii) the Traded Face Amount.  For the purposes of determining the Distressed
Price Support, any Reference Obligation subject to sub-section (2) above shall
not be included for the purposes of sub-sections (1); provided that the
Designated Face Amount equals the Traded Face Amount.
 
"Distribution Payments" means, in respect of a Reference Obligation, (1) where
Party A Hedging does not apply, the aggregate of all interest, delayed
compensation, breakage costs, fees, economic benefit and any other payments on
such Reference Obligation (other than principal repayments, indemnity amounts,
Permanent Reductions, Conversion Proceeds, Realized Sales Proceeds and
Commitment Fees) which would be, as determined by Party A by reference to the
terms of the relevant Credit Documentation or Offer Documentation, paid to a
Reference Obligation Holder net of any withholding or other taxes which Party A
determines, in its reasonable discretion, would be deducted by the Reference
Obligor or its payment agent for payments to the Reference Obligation Holder, or
(2) where Party A Hedging applies, all interest, delayed compensation, breakage
costs, fees, economic benefit and any other payments on such Reference
Obligation (other than principal repayments, indemnity amounts, Permanent
Reductions, Conversion Proceeds, Realized Sale Proceeds and Commitment Fees)
that are received by a Party A Entity on the relevant Determination Date net of
any withholding or other taxes deducted by the Reference Obligor or its payment
agent.  For purposes of Section 8 hereof, the Distribution Payments pertaining
to a Reference Obligation shall be deemed to have been paid on, where Party A
Hedging does not apply, the date specified in (1) above, and where Party A
Hedging applies, the date of the relevant Party A Entity’s receipt of such
Distribution Payments.  Notwithstanding anything to the contrary herein,
Distribution Payments will not include any (x) withholding taxes (i) that result
from the gross negligence of the Reference Obligation Holder or (ii) that could
have been reduced or eliminated had the Reference Obligation Holder provided to
the Reference Entity such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities to establish an
exemption or reduction in the rate of such withholding taxes or (y) FATCA
Withholding Taxes. For this purpose, “FATCA Withholding Taxes” means any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
 
 
23

--------------------------------------------------------------------------------

 
“Drawdown Amount” means, in respect of a Reference Obligation which is a
Revolving Loan or a delayed draw term loan to which Party A Hedging applies, the
amount that the relevant Party A Entity is required to advance on the relevant
Drawdown Date.
 
“Drawdown Date” means, in respect of a Reference Obligation which is a Revolving
Loan or a delayed draw term loan and to which Party A Hedging applies, each day
in the Term on which the relevant Party A Entity advances funds to the Reference
Obligor or its agent pursuant to a draw down by such Reference Obligor of a
Drawdown Amount under a credit facility available under the terms of such
Reference Obligation.
 
“EC Treaty” means the Treaty establishing the European Community (signed in Rome
on March 25, 1957), as amended by the Treaty on European Union (signed in
Maastricht on February 7, 1992), the Treaty of Amsterdam (signed in Amsterdam on
October 2, 1997) and the Treaty of Nice (signed in Nice on February 26, 2001).
 
“EUR-EURIBOR-Reuters” means that the rate for the relevant date of determination
will be the rate for deposits in Euros for a period of the Designated Maturity
which appears on Reuters service display page EURIBOR01 or any Successor Source
as of 11:00 a.m., Brussels time, on the day that is two Target Settlement Days
preceding the relevant date of determination. If such rate does not appear on
such display page or Successor Source, the rate for the relevant date of
determination will be determined by reference to the arithmetic mean of the
deposit rates in Euros offered, as of 11:00 a.m., Brussels time, on the relevant
date of determination, by at least four major banks in the Euro-zone interbank
market, as selected by Party A in good faith and in a commercially reasonable
manner, to prime banks in the Euro-zone interbank market for a period equal to
the Designated Maturity.
 
“Euro” means the lawful currency of the member states of the European Union that
adopt the single currency in accordance with the EC Treaty.
 
“Face Amount” means in respect of a Reference Obligation the sum of the Addition
Amounts and all PIK Amounts for which a PIK Accretion Date has occurred minus
the sum of the Deletion Amounts for which a Final Deletion Date has occurred.
For the avoidance of doubt, the Face Amount of a Revolving Loan or a delayed
draw term loan shall include both the Funded Amount and Unfunded Amount thereof.
 
“Final Deletion Date” means, in respect of a Reference Obligation:


 
(1)
where Party A Hedging applies in the context of any deletion of such Reference
Obligation (i) effected pursuant to Section 4(A) including pursuant to any Cure
Election, pursuant to Section 4(B) in respect of a Conversion Event for which no
Conversion Proceeds are paid, Section 4(C) or Section 4(D) following the
designation of an Early Termination Date, (ii) following the occurrence of the
Scheduled Ramp-Down Date, or (iii) following the occurrence a Ramp-Down Period
Start Date in connection with an election, other than a Cure Election, made
pursuant to Section 4(A) to delete all of the Reference Obligations comprised in
the Portfolio, the earlier of:



 
(x)
the 60th day following (a) in the context of (1)(i) above, the relevant Deletion
Commitment Date, (b) in the context of (1)(ii) above, the Scheduled Ramp-Down
Date, or (c) in the context of (1)(iii) above, such Ramp-Down Period Start Date,
or, in any case, such later date as Party A may elect by email notice to Party
B; and



 
24

--------------------------------------------------------------------------------

 
 
(y)
the settlement date of the sale transaction evidenced by the applicable Trade
Confirmation by which the relevant Party A Entity sells the applicable Deletion
Amount of such Reference Obligation;



 
(2)
where Party A Hedging applies in the context of any deletion of such Reference
Obligation pursuant to Section 4(B) in respect of a Conversion Event for which
Conversion Proceeds are paid, the Deletion Commitment Date, and



 
(3)
where Party A Hedging does not apply or in the context of any deletion thereof
effected pursuant to Section 4(B) which is not specified in (2) or (3) above,
the Deletion Commitment Date.



Notwithstanding the foregoing, in the context of any of the events specified in
(1)(i) above other than a Conversion Event or a Cure Election, if the Deletion
Commitment Date for a Reference Obligation does not occur on or before (1) in
the context of a Hedge Event, the expiration of the Valuation Period, or, (2) in
the context of all such other events, the 60th day following the date on which
the deletion process set out in Section 4 commences, the Final Deletion Date for
such Reference Obligation shall be such 60th day.


“Final Reference Price” means in respect of the relevant Deletion Amount of an
Affected Reference Obligation:
 
(i)           being deleted (a) pursuant to Section 4(A), (b) pursuant to
Section 4(C) following the occurrence of a Hedge Event, (c) following the
occurrence of a Conversion Event in respect of which no Conversion Proceeds are
paid, or (d) following the occurrence of the Scheduled Ramp-Down Date, (x) where
Party A Hedging applies, the Firm Bid from a Directed Bidder, or (y) where Party
A Hedging does not apply, the Indicative Bid from a Directed Bidder,
 
(ii)           being deleted pursuant to Section 4(B) following (1) a Permanent
Reduction, (a) if Party A Hedging does not apply, the amount, expressed as a
percentage of par value, equal to the relevant Permanent Reduction, or (b) if
Party A Hedging applies, the actual amount, expressed as a percentage of par
value, received by a Party A Entity, or (2) a Conversion Event in respect of
which Conversion Proceeds are paid, (a) if Party A Hedging does not apply, the
amount, as reasonably determined by the Calculation Agent and expressed as a
percentage of par value, equal to fair market value of the Conversion Proceeds,
or (b) where Party A Hedging applies, zero (for the avoidance of doubt, subject
to Party A’s obligation to deliver the Conversion Proceeds to Party B),
 
(iii)           being deleted pursuant to Section 4(C) following the occurrence
of an Adverse Claim, zero, and
 
(iv)           being deleted pursuant to Section 4(D), the amount determined as
follows:
 
(a)           On each Business Day in the Valuation Period, Party A shall
attempt to seek, at Party A’s option, Firm Bids or Indicative Bids, in respect
of each Affected Reference Obligation from Reference Market-makers selected by
Party A in good faith (which shall not be Party A or any of its Affiliates).
Party B may arrange for the submission to Party A of a Firm Bid or Indicative
Bid (as applicable) from a Directed Bidder. Party A shall continue to seek Firm
Bids or Indicative Bids (as applicable) until the earlier of (x) the expiration
of the Valuation Period, or (y) the day in the Valuation Period by which Party A
has obtained at least two Firm Bids or Indicative Bids (as applicable). A Firm
Bid or Indicative Bid (as applicable) may be sought in respect of (1) individual
Affected Reference Obligations, (2) groups of Affected Reference Obligations, or
(3) the entire portfolio of Affected Reference Obligations.
 
 
25

--------------------------------------------------------------------------------

 
(b)           Following the earlier of (x) the expiration of the Valuation
Period, or (y) the date on which Party A has obtained the requisite number of
Firm Bids or Indicative Bids (as applicable), Party A shall promptly notify
Party B of the highest Firm Bid or Indicative Bid (as applicable) received by
Party A.  Where Party A elected to seek Indicative Bids, such highest Indicative
Bid shall constitute the Final Reference Price in respect of each Affected
Reference Obligation to which such Indicative Bid applies. Where Party A elected
to seek Firm Bids, Party A may, by notice to Party B, elect to match such
highest Firm Bid in respect of any Affected Reference Obligation in which case
such highest Firm Bid shall constitute the Final Reference Price for such
Affected Reference Obligation. Where the highest Firm Bid or Indicative Bid (as
applicable) pertains to more than one Affected Reference Obligation, each
Affected Reference Obligation to which such bid applies shall have the same
Final Reference Price equal to such bid and such bid shall not be adjusted or
allocated to account for differences in applicable principal amounts or any
other factor.
 
(c)           If in respect of an Affected Reference Obligation, the Final
Reference Price cannot be determined because Party A is unable, using its
commercially reasonable best efforts, to obtain a Firm Bid or Indicative Bid (as
applicable) for such Affected Reference Obligation during the Valuation Period,
the Final Reference Price in respect of such Affected Reference Obligation shall
be deemed to be zero.
 
In the context of (ii) above, for purposes of determining the fair market value
of any item comprised in the Conversion Proceeds that trades on an Exchange (as
defined in the 2002 ISDA Equity Derivatives Definitions published by ISDA), the
fair market value of such asset or security shall be the official closing price
reported by such Exchange in respect of the last day prior to the Final Deletion
Date of the relevant Reference Obligation on which such Exchange was open for
trading for its regular trading session.  In the context of (iii) above, if
Party B requests the transfer of the relevant Affected Reference Obligation to
Party B or its nominee, Party A shall transfer, or shall cause the relevant
Party A Entity to transfer, the relevant Affected Reference Obligation to Party
B or its nominee as soon as is reasonably practicable following Party A’s
receipt of Party B’s request.  Party A’s obligation to effect the transfer of
the relevant Affected Reference Obligation shall be subject to the following
conditions: (1) Party A’s determination, in its good faith and reasonable
discretion, that the nature of the Adverse Claim is such that the transfer by
Party A or the Party A Entity of the relevant Affected Reference Obligation
would not expose any Party A Entity to additional legal risk, (2) the receipt by
Party A of a written indemnification in a form reasonably acceptable to Party A
by which Party B agrees to indemnify Party A and the relevant Party A Entity in
respect of any actual and documented losses, costs, damages or expenses that
such Party A and such Party A Entity incur in respect of the relevant Adverse
Claim, and (3) Party A’s assessment that Party B would be able to satisfy its
obligations under such indemnification.  Notwithstanding the definition of Final
Deletion Date, where Party A or the relevant Party A Entity transfers the
relevant Affected Reference Obligation to Party B or its nominee as contemplated
by the preceding sentences of this paragraph, the earlier of the date determined
in accordance with the definition of Final Deletion Date and the date on which
such transfer is effected shall be the Final Deletion Date of the relevant
Affected Reference Obligation.
 
Notwithstanding the preceding paragraphs of this definition,
 
 
(A)
(1) in the context of paragraph (i) above, where the relevant Firm Bid or
Indicative Bid (as applicable) is provided by Party B, such Firm Bid or
Indicative Bid shall only constitute the Final Reference Price if Party A is
reasonably satisfied that such bid reasonably reflects the current market value
of the relevant Affected Reference Obligation.  If Party A is not satisfied as
aforesaid, Party A shall seek Firm Bids or Indicative Bids from at least three
Reference Market-makers and the highest of the bids obtained shall constitute
the Final Reference Price (subject to the other provisions of this Confirmation
including the remaining provisions of this definition of Final Reference Price).

 
 
26

--------------------------------------------------------------------------------

 
 
(2) In the context of any Firm Bid, such Firm Bid shall only constitute the
Final Reference Price if Party A is reasonably satisfied that the Directed
Bidder providing such Firm Bid would be able to satisfy its obligation to the
relevant Party A Entity to purchase the relevant Affected Reference Obligation
at the relevant Firm Bid within the standard period for settlement prescribed by
the relevant secondary loan trading market in which such Affected Reference
Obligation trades. If Party A is not satisfied as aforesaid, Party A may submit
its own Firm Bid and such bid shall constitute the Final Reference Price
(subject to the other provisions of this Confirmation including the remaining
provisions of this definition of Final Reference Price).

 
 
(B)
where Party A elects or is required to quantify the Final Reference Price
applicable to the relevant Deletion Amount of an Affected Reference Obligation
through Firm Bids, if

 
 
(1)
the Deletion Commitment Date applicable to an Affected Reference Obligation is
determined pursuant to the last paragraph of the definition of Final Deletion
Date,

 
 
(2)
the Deletion Commitment Date for the relevant Affected Reference Obligation does
not occur on or before (x) in the context of the occurrence of the Scheduled
Ramp-Down Date, an election, other than a Cure Election, made pursuant to
Section 4(A) to delete all of the Reference Obligations comprised in the
Portfolio, the last day of the Ramp-Down Period, or (y) in the context of
Section 4(B) following the occurrence of a Conversion Event in respect of which
no Conversion Proceeds are paid or, in the context of Section 4(C) or Section
4(D) following the occurrence of a Hedge Event or the designation of an Early
Termination Date, on or before the expiration of the Valuation Period, or

 
 
(2)
the sale transaction contemplated by the Firm Bid does not settle on or before
the date specified in paragraph (1)(x) of the definition of Final Deletion Date,

 
the Final Reference Price in respect of such Deletion Amount of the relevant
Affected Reference Obligation shall be deemed to be zero.
 
 
(C)
where Party A elects or is required to quantify the Final Reference Price
applicable to the relevant Deletion Amount of an Affected Reference Obligation
through Indicative Bids, if no Indicative Bid is received by Party A on or
before (x) in the context of an election, other than a Cure Election, made
pursuant to Section 4(A) to delete less than all of the Reference Obligations
comprised in the Portfolio, the Scheduled Ramp-Down Date, (y) in the context of
the occurrence of the Scheduled Ramp-Down Date, an election, other than a Cure
Election, made pursuant to Section 4(A) to delete all of the Reference
Obligations comprised in the Portfolio, the last day of the Ramp-Down Period,
and (z) Section 4(D) following the designation of an Early Termination Date, on
or before the expiration of the Valuation Period, the Final Reference Price in
respect of such Deletion Amount of the relevant Affected Reference Obligation
shall be deemed to be zero.

 
 
27

--------------------------------------------------------------------------------

 
“Firm Bid” means a firm purchase bid (expressed as a percentage of par value)
representing the price that the bidder believes reflects the current market
value of the relevant Reference Obligation and at which the bidder would
purchase a principal amount of the relevant Reference Obligation equal to the
applicable Deletion Amount, plus, if provided for in the relevant secondary
market in which the Reference Obligation trades, accrued but unpaid interest on
such Deletion Amount, for settlement within the standard settlement periods for
trades in the relevant Reference Obligation.


“First Lien Loan” means a senior secured bank loan which trades as a “first lien
loan” as determined by the Calculation Agent under then-current trading
practices in the primary or secondary loan market, as the case may be.
 
“Floating Amount” means, in respect of a Calculation Period and all Reference
Obligations which are denominated in the same Specified Currency, an amount, in
the relevant Specified Currency, equal to the Base Floating Amount applicable to
the relevant Calculation Period plus all Adjustment Floating Amounts applicable
to the same Calculation Period.


For purposes of this definition, “Base Floating Amount” means the product of (x)
the aggregate of the respective Settled Book Values of all Reference Obligations
which are denominated in the same Specified Currency on the first day of the
relevant Calculation Period (the “Base Book Value”), (y) the Floating Rate
Option determined as of the first day of the relevant Calculation Period, plus
the Weighted Average Spread, and (z) a fraction the numerator of which is the
number of days in the relevant Calculation Period and the denominator of which
is 360 or, if the relevant Reference Obligations are denominated in GBP or CAD,
365.


On each day in the relevant Calculation Period on which there occurs an Addition
Date (other than the first Addition Date as contemplated above), a Drawdown
Date, Repayment Date or a Final Deletion Date (each an “Adjustment Date”), Party
A shall calculate a single Funding Adjustment in respect of each Specified
Currency in which Reference Obligations, for which an Addition Date, Drawdown
Date, Repayment Date or Final Deletion Date has occurred on the relevant
Adjustment Date, are denominated.


If the Funding Adjustment is positive, the “Adjustment Floating Amount”
applicable to the relevant Adjustment Date shall be an amount, in the relevant
Specified Currency, equal to the product of (x) the Funding Adjustment, (y) the
Interpolated Floating Rate Option, plus the Spread, and (z) a fraction the
numerator of which is the number of days in the period commencing on, and
including, the relevant Adjustment Date to, but excluding, the first Period End
Date following such Adjustment Date and the denominator of which is 360 or, if
the relevant Reference Obligations are denominated in GBP or CAD, 365.


If the Funding Adjustment is negative, the “Adjustment Floating Amount”
applicable to the relevant Adjustment Date shall be equal to an amount, in USD,
equal to the product of (x) the Funding Adjustment, (y) the Interpolated
Floating Rate Option, minus 12.5 basis points, plus the Spread and (z) a
fraction the numerator of which is the number of days in the period commencing
on, and including, the relevant Adjustment Date to, but excluding, the first
Period End Date following such Adjustment Date and the denominator of which is
360 or, if the relevant Reference Obligations are denominated in GBP or CAD,
365.


Notwithstanding the foregoing, in respect of a Specified Currency, if on any
Adjustment Date (a) the Funding Adjustment determined on such date is negative,
and (b) the absolute value of such Funding Adjustment exceeds the sum of: (a)
the Base Book Value (in the relevant Specified Currency) for the relevant
Calculation Period, and (b) the aggregate sum of the positive and negative
Funding Adjustments (in the relevant Specified Currency) determined on
Determination Dates preceding the relevant Adjustment Date during such
Calculation Period (the sum of (a) and (b) being the “PV Settled Book Value”),
then the Funding Adjustment for such date (in the relevant Specified Currency)
shall be an amount equal to zero less the PV Settled Book Value.


 
28

--------------------------------------------------------------------------------

 
For purposes of the foregoing, “Weighted Average Spread” means (a) in the
context of the Base Floating Amount, the amount determined in respect of the
relevant Calculation Period by (1) multiplying the Spread in effect on any day
in such Calculation Period by the number of days to which such Spread is
applicable, (2) aggregating the products thereof, and (3) dividing such
aggregate amount by the number of days in such Calculation Period, and (b) in
the context of an Adjustment Floating Amount, the amount determined by (1)
multiplying the Spread in effect on any day in the period commencing on, and
including, the relevant Adjustment Date to, but excluding, the first following
Period End Date by the number of days in such period to which such Spread is
applicable, (2) aggregating the products thereof, and (3) dividing such
aggregate amount by the number of days in such period.


“Funded Amount” means, in respect of a Reference Obligation, that portion of the
relevant Reference Obligation that has been funded as of the relevant
Determination Date.


“Funding Adjustment” means, in respect of a Specified Currency and an Adjustment
Date, (1) the sum of (x) in respect of Reference Obligations added to the
Portfolio as of such Adjustment Date which are denominated in the relevant
Specified Currency, the aggregate of the respective Settled Book Values thereof
and (y) the aggregate of all Drawdown Amounts which are denominated in the
relevant Specified Currency in respect of which the relevant Adjustment Date is
a Drawdown Date, minus (2) the sum of (x) the aggregate of the Deletion Values
applicable to all Reference Obligations in respect of which a Final Deletion
Date occurs on such Adjustment Date that are denominated in the relevant
Specified Currency, and (y) the aggregate of all Repayment Amounts which are
denominated in the relevant Specified Currency in respect of which the relevant
Adjustment Date is a Repayment Date.


“GBP” means the lawful currency of the United Kingdom.


“GBP-LIBOR-BBA” means that the rate for the relevant date of determination will
be the rate for deposits in GBP for a period of the Designated Maturity which
appears on Reuters service display page LIBOR01 or any Successor Source as of
11:00 a.m., London time, on such date. If such rate does not appear on such
display page or Successor Source, the rate for the relevant date of
determination will be determined by reference to the arithmetic mean of the
deposit rates in GBP offered as of 11:00 a.m., London time, on such date, by at
least four banks in the London interbank market, as selected by Party A in good
faith and in a commercially reasonable manner, to prime banks in the London
interbank market for a period equal to the Designated Maturity.


“Hedge Event” means (1) for any reason beyond its reasonable control, Party A is
unable after using commercially reasonable efforts to execute or maintain any
hedge of Party A’s obligations under the Transaction evidenced hereby,
(including, without limitation, due to the adoption of, or any change in, any
applicable law, or due to the promulgation, or any change in, the interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any law, it becomes unlawful for Party A to execute or maintain any hedge of
Party A’s obligations hereunder), or (2) there occurs a change in any applicable
law or regulation (or the generally accepted interpretation thereof) including,
without limitation, tax legislation, the Bank Act (Canada), securities
legislation, or the issuance of any order, judgment, ruling, administrative
guideline or policy of or by any court, governmental authority, administrative
or regulatory body or tribunal of competent jurisdiction, in each case that
renders all or part of this Transaction unlawful or materially and adversely
affects the capital treatment of this Transaction or Party A's hedge of any part
of this Transaction or the tax treatment of any hedge of Party A's obligations
under this Transaction.


 
29

--------------------------------------------------------------------------------

 
“Highly Liquid Obligation” means a Reference Obligation which is a First Lien
Loan (i) having a Market Price (as of the relevant day of determination) of not
less than 85%, (ii) representing part of an Original Tranche Size of at least
USD 500,000,000 or the equivalent thereof in any other Specified Currency, and
(iii) in respect of which, as of the relevant day of determination, quotes from
at least four independent and unaffiliated Reference Market-makers are available
on the LSTA/LPC Mark-to-Market Pricing Service.


“Indicative Bid” means a bid (expressed as a percentage of par value) which is
provided by the relevant bidder for information purposes only as to the current
market value of the relevant Reference Obligation in a principal amount equal to
the applicable Deletion Amount, plus, if provided for in the relevant secondary
market in which the Reference Obligation trades, accrued but unpaid interest on
such Deletion Amount, and which do not represent a commitment to purchase such
amount of the relevant Reference Obligation if such bid were to be accepted.


“Industrial Sector” means each of (1) Aerospace and defense, (2) Air transport,
(3) Automotive, (4) Beverage and tobacco, (5) Broadcast radio and television,
(6) Brokers/dealers/investment houses, (7) Building and development, (8)
Business equipment and services, (9) Cable and satellite television, (10)
Chemical/plastics, (11) Clothing/textiles, (12) Conglomerates, (13) Containers
and glass products, (14) Cosmetics/toiletries, (15) Drugs, (16) Ecological
services and equipment, (17) Electronics/electric, (18) Equipment leasing, (19)
Farming/agriculture, (20) Financial intermediaries, (21) Food/drug retailers,
(22) Food products, (23) Food service, (24) Forest products, (25) Health Care,
(26) Home furnishings, (27) Lodging and casinos, (28) Industrial equipment, (29)
Insurance, (30) Leisure goods/activities/movies, (31) Nonferrous
metals/minerals, (32) Oil and gas, (33) Publishing, (34) Rail industries, (35)
Retailers (except food and drug), (36) Steel, (37) Surface transport, (38)
Telecommunications/cellular communications, and (39) Utilities.  As of any
Determination Date, Party A and Party B will agree on the Industrial Sector
applicable to any Reference Obligation or any loan to be added to the Portfolio;
provided, however, that if no agreement can be reached and, absent manifest
error, Party A’s determination shall be binding on the parties hereto.


“Initial Reference Price” means, in respect of a Deletion Amount and a Final
Deletion Date, the weighted average of the Addition Prices (expressed as a
percentage of par value) for all Addition Amounts and PIK Amounts applicable to
the relevant Reference Obligation in the Portfolio (adjusted to reflect prior
Deletion Amounts, in respect of which the corresponding Final Deletion Date
preceded the present Final Deletion Date), equal to the quotient of:
 
(i)           
(A) the aggregate of the products of (a) each Addition Amount applicable in
respect of a Reference Obligation and each PIK Amount applicable to such
Reference Obligation in respect of which a PIK Accretion Date has occurred prior
to the date of calculation, and (b) the relevant Addition Price applicable
thereto, less (B) the aggregate of the products of (a) each Deletion Amount (in
respect of which a Final Deletion Date has occurred prior to such date of
calculation) in respect of the Reference Obligation and (b) the relevant Initial
Reference Price applicable to such Deletion Amount, and

 
 
30

--------------------------------------------------------------------------------

 
 
(ii)         
(A) the aggregate Addition Amounts in respect of such Reference Obligation and
all PIK Amount applicable to such Reference Obligation in respect of which a PIK
Accretion Date has occurred prior to the date of calculation, less (B) the
aggregate of the Deletion Amounts (in respect of which a Final Deletion Date has
occurred prior to such date of calculation) in respect of such Reference
Obligation.

 
 “International Data Corporation” means the secondary market bond pricing
service maintained by the International Data Corporation.
 
“Interpolated Floating Rate Option” means, in respect of a Specified Currency,
the rate determined by the Calculation Agent through the use of straight-line
interpolation of two rates based on the relevant Floating Rate Option, one of
which shall be determined as if the Designated Maturity were the period of time
for which rates are available next shorter than the length of the Relevant
Period and the other of which shall be determined as if the Designated Maturity
were the period of time for which rates are available next longer than the
length of the Relevant Period. For purposes of this definition, “Relevant
Period” means the period from and including the relevant Adjustment Date to but
excluding the following Period End Date.
 
“Limit Value” means (1) on any Determination Date on or before the Ramp-Up
Period End Date, the greater of (a) USD 300,00,000 and (b) 2.5 times the
Independent Amount posted and (2) on any Determination Date after the Ramp-Up
Period End Date, the lesser of Traded Portfolio Book Value and the Maximum
Portfolio Book Value.
 
 
“LMA Purchase and Sale Documentation” means the purchase and sale documentation
respecting the purchase and sale of loans in the relevant secondary loan trading
market in which the relevant Reference Obligation is commonly purchased and sold
which is published, from time to time, by the Loan Market Association (the
“LMA”), or its successor, including, without limitation, the LMA Trade
Confirmation (Par), LMA Trade Confirmation (Distressed/Claims) and the LMA Trade
Confirmation (Distressed/Bank Debt).


“LMA Trade Confirmation (Distressed/Bank Debt)” means the LMA Trade Confirmation
(Distressed/Bank Debt) as published by the LMA as of May 14, 2012 (or as
subsequently published by the LMA) as supplemented by the LMA Standard Terms and
Conditions for Distressed Trade Transactions (Bank Debt/Claims) as published by
the LMA as of May 14, 2012 (or as subsequently published by the LMA).


“LMA Trade Confirmation (Distressed/Claims)” means the LMA Trade Confirmation
(Distressed/Claims) as published by the LMA as of May 14, 2012 (or as
subsequently published by the LMA) as supplemented by the LMA Standard Terms and
Conditions for Distressed Trade Transactions (Bank Debt/Claims) as published by
the LMA as of October 2001 (or as subsequently published by the LMA).


“LMA Trade Confirmation (Par)” means the LMA Trade Confirmation (Par) as
published by the LMA as of May 14, 2012 (or as subsequently published by the
LMA) as supplemented by the Standard Terms and Conditions for Par Trade
Transactions as published by the LMA as of May 14, 2012 (or as subsequently
published by the LMA).


“Loan X Service” means the secondary market loan pricing service maintained by
Mark-It Partners.


“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.


 
31

--------------------------------------------------------------------------------

 
“LSTA/LPC Mark-to-Market Pricing Service” means the secondary market pricing
service for bank loan assets sponsored by the LSTA in association with the Loan
Pricing Corporation.


“LSTA Distressed Trade Confirmation” means the Distressed Trade Confirmation and
the Purchase and Sale Agreement for Distressed Trades as supplemented by the
Standard Terms and Conditions applicable thereto, each as published by the LSTA
as of June 29, 2012 (or as subsequently published by the LSTA).


“LSTA Par/Near Par Trade Confirmation” means the Par/Near Par Trade Confirmation
as supplemented by the Standard Terms and Conditions for Par/Near Par Trade
Confirmation, each as published by the LSTA as of June 29, 2012 (or as
subsequently published by the LSTA).


“LSTA Purchase and Sale Documentation” means the purchase and sale documentation
respecting the purchase and sale of loans in the relevant secondary loan trading
market in which the relevant Reference Obligation is commonly purchased and sold
which is published, from time to time, by The Loan Syndications and Trading
Association, Inc. (the “LSTA”), or their respective successors, including,
without limitation, the LSTA Par/Near Par Trade Confirmation and the LSTA
Distressed Trade Confirmation.


“Make-Whole Spread Amount” means, in the context of a Termination Date which
occurs prior to the Scheduled Ramp-Down Date, USD 6,900,000 minus (2) the
aggregate of the USD Equivalent of the respective Actual Spread Amounts
determined for each day in the period commencing on the Effective Date to the
Scheduled Ramp-Down Date. Notwithstanding the foregoing, if at any time there
are more than five Disqualified Obligations, the Make-Whole Spread Amount shall
be reduced by an amount equal to the Adjustment Amount.  For purposes hereof,
“Adjustment Amount” means the aggregate of the Disqualified Amounts applicable
to each Disqualified Obligation other than the first five Disqualified
Obligations to occur hereunder.  For purposes of the foregoing, “Disqualified
Amount” means, in respect of a Disqualified Obligation, the product of (x) the
USD Equivalent of the principal amount of the Disqualified Obligation which
Party B proposed to be included in the Portfolio (the “Proposed Addition
Amount”), (y) the Spread in effect as of the date on which Party A notifies
Party B that Party A declines to include the relevant Disqualified Obligation in
the Portfolio, and (z) a fraction the numerator is the number of days in the
period commencing on the date on which Party A notifies Party B that Party A
declines to include the relevant Disqualified Obligation in the Portfolio and
ending on the Scheduled Ramp-Down Date and denominator of which is
360.  “Disqualified Obligation” means a Qualifying Obligation (as defined in
Section 3 below) that Party A declines to include in the Portfolio.  If more
than 10 Qualifying Obligations have been declined by Party A in any 12-month
period or more than 22 Qualifying Obligations have been declined since the
Effective Date hereof, the Make-Whole Spread Amount shall be deemed to be zero.


Notwithstanding the foregoing, the Make-Whole Spread Amount shall be deemed to
be zero where the Termination Date occurs as a result of an Event of Default in
respect of which Party A is the Defaulting Party (as such terms are defined in
the ISDA Master Agreement).


If, at any time when there are five or more Disqualified Obligations, Party A
approves the addition of a Qualifying Obligation to the Portfolio, Party B must
by notice to Party A direct Party A, in respect of such Qualifying Obligation,
to add an Addition Amount equal to the relevant Proposed Addition Amount to the
Portfolio on or before the 10th Business Day following the date on which Party A
approved such Qualifying Obligation. In respect of each approved Qualifying
Obligation in regard to which Party B fails to so direct Party A as aforesaid,
the number of outstanding Disqualified Obligations shall be deemed to have been
reduced by one.


“Market Price” means, in respect of a Reference Obligation, the bid price
(expressed as a percentage of par value) as determined by Party A in good faith
and in a commercially reasonable manner on the relevant Determination Date.
 
If Party B disputes any such determination or estimation made pursuant to the
preceding paragraph of this definition, the Market Price of the relevant
Reference Obligation shall be determined using Indicative Bids obtained by Party
A and/or Party B from Reference Market-makers in an amount equal to the relevant
Traded Face Amount of the relevant Reference Obligation.  If two or more
Indicative Bids are obtained, the Market Price of the relevant Reference
Obligation shall be the arithmetic mean of such Indicative Bids.  If only one
Indicative Bid is obtained or no Indicative Bids are obtained, then Party A may
estimate the Market Price of such Reference Obligation in good faith and in a
commercially reasonable manner or, in the context of any dispute regarding the
Market Price of a Reference Obligation which is a bond, by reference to a price
provided by International Data Corporation.
 
 
32

--------------------------------------------------------------------------------

 
“Mark to Market Amount” means (1) in respect of a Reference Obligation, an
amount (which may be positive or negative) equal to:
 
(X) the product of (i) the Face Amount of such Reference Obligation, and (ii)
the Market Price applicable to such Reference Obligation, minus
 
(Y) the Book Value of such Reference Obligation, each determined on the relevant
Business Day, minus
 
(Z) the sum of the products of the (a) Deletion Amount and (b) Market Price
minus the Final Reference Price for deletions where the Final Deletion Date has
not yet occurred.  For the purposes hereof, if the Market Price is less than the
Final Reference Price and the Firm Bid has not been obtained from a Reference
Market-maker, no adjustment to the amount resulting from the application of
paragraphs (X) and (Y) above shall be made pursuant to this paragraph (Z), and
 
(2) in respect of a Designated Reference Obligation or an Affected Reference
Obligation in respect of which an Adverse Claim has occurred, zero.
 
“Moody’s” means Moody’s Investor Services Inc. or any successor thereof.
 
“Offer Documents” means, in respect of a bond, the relevant private placement
memorandum, offering memorandum, offering circular or other offering document
pursuant to which such bond is offered by the issuer thereof for sale.
 
“Original Tranche Size” means the aggregate principal amount of the borrowing
facilities available to the Reference Obligor under the terms of the relevant
Credit Documentation as of the original effective date of the Credit
Documentation.  For purposes of determining the Original Tranche Size in respect
of any loans to be added to the Portfolio, (1) for loans that are, in accordance
with then prevailing market practice, typically bought and sold together, the
respective aggregate principal amount of the borrowing facilities available to
the Reference Obligor under the facilities evidenced by the relevant Credit
Documentation shall be aggregated, (2) the respective principal amounts of lines
of credit and delayed draws that, in accordance with then prevailing market
practice, trade with any loan to be added to the Portfolio shall be aggregated,
and (3) the respective principal amount of any borrowing facilities that are,
under then prevailing market practice, considered add-on facilities in respect
of any loan to be added to the Portfolio shall be aggregated with the principal
amount of such loan provided that, in the context of (1), (2) and (3) above,
such facilities are pari passu in terms of repayment seniority and, with respect
to appropriate price adjustments, buyers are typically indifferent between such
facilities.
 
 
33

--------------------------------------------------------------------------------

 
“Outstanding Tranche Size” means the aggregate principal amount of the borrowing
facilities available to the Reference Obligor under the terms of the relevant
Credit Documentation as of the relevant day of determination. For purposes of
determining the Outstanding Tranche Size in respect of any loans to be added to
the Portfolio, (1) for loans that are, in accordance with then prevailing market
practice, typically bought and sold together, the respective aggregate principal
amount of the borrowing facilities available to the Reference Obligor under the
facilities evidenced by the relevant Credit Documentation shall be aggregated,
(2) the respective principal amounts of lines of credit and delayed draws
outstanding as of the relevant day of determination that, in accordance with
then prevailing market practice, trade with any loan to be added to the
Portfolio shall be aggregated, and (3) the respective principal amounts of any
borrowing facilities outstanding as of the relevant day of determination that
are, under then prevailing market practice, considered add-on facilities in
respect of any loan to be added to the Portfolio shall be aggregated with the
principal amount of such loan outstanding as of the relevant day of
determination provided that, in the context of (1), (2) and (3) above, such
facilities are pari passu in terms of repayment seniority and, with respect to
appropriate price adjustments, buyers are typically indifferent between such
facilities.


“Party A Hedging” shall apply if in respect of a Reference Obligation Party A
has hedged its obligations arising under this Transaction with respect to such
Reference Obligation through the purchase by Party A, an Affiliate of Party A or
the SPE (individually and collectively, a “Party A Entity”) of the applicable
principal amount of such Reference Obligation.
 
“Permanent Reduction” means, in respect of a Reference Obligation, the amount,
in the relevant currency, of any permanent commitment reductions and permanent
repayments of principal effected in respect of such Reference Obligation.
 
“PIK Accretion Date” means, in respect of a PIK Reference Obligation, each day
in the Term on which accrued interest is, by the terms thereof, added to the
outstanding principal amount thereof.
 
“PIK Amount” means, in respect of a PIK Reference Obligation and a PIK Accretion
Date, that portion of the accrued interest amount, in the relevant currency,
that is added to the outstanding principal amount of such PIK Reference
Obligation which would accrue to a holder of such PIK Reference Obligation
holding a principal amount thereof equal to the Face Amount determined on the
relevant PIK Accretion Date (but without regard to the relevant PIK Amount).
 
“PIK Reference Obligation” means a Reference Obligation the terms of which
provide that all or a portion of interest accruing as per the terms of such
Reference Obligation is not to be paid to the holders thereof but rather is to
be added to the outstanding principal amount of such Reference Obligation.
 
“Portfolio” means, as of the relevant Determination Date, all Reference
Obligations in respect of which an Addition Commitment Date has occurred in
respect of one or more Addition Amounts or in respect of which a PIK Accretion
Date has occurred in respect of one or more PIK Amounts and in respect of which
Final Deletion Dates have not occurred in respect of Deletion Amounts the
aggregate of which equal the aggregate of all such Addition Amounts and all such
PIK Amounts.
 
 
34

--------------------------------------------------------------------------------

 
“Portfolio Book Value” means, in respect of a particular Determination Date, the
aggregate sum of the USD Equivalent of all Book Values of all Reference
Obligations comprised in the Portfolio on such Determination Date,
 
“Portfolio Composition Requirement” shall have the meaning set out in Section
5(A), hereof.
 
“Portfolio Mark to Market” means, in respect of a Business Day, the amount
(which may be positive or negative) equal to the aggregate of the USD Equivalent
of the respective Mark to Market Amounts determined in respect of each Reference
Obligation comprised in the Portfolio as of such Business Day (determined
without reference to the Mark to Market Amount of any Unlevered Portfolio
Reference Obligation).
 
 
“Public Rating” means with respect to a Reference Obligation or a loan or bond
to be added to the Portfolio, the public credit rating (if any) issued by S&P or
Moody’s (as applicable) in respect of the Reference Obligation or the loan or
bond to be added to the Portfolio, or if unavailable, in respect of the
Reference Obligor based upon its long-term unsecured and unsubordinated debt;

 
“Ramp-Down Period” means the period commencing on, and including, the Ramp-Down
Period Start Date, and ending on, and including the earliest to occur of, (x)
the 60th calendar day following the Ramp-Down Period Start Date, and (y) the
Final Deletion Date in respect of the last Reference Obligation in the
Portfolio.
 
“Ramp-Down Period Start Date” means the earlier of the Scheduled Ramp-Down Date
and the date on which the deletion process set out in Section 4 commences in
respect of all Reference Obligations then comprised in the Portfolio. Where
Party B has, through one or more notices issued pursuant to Section 4(A), other
than a Cure Election, elected to delete all of the Reference Obligations then
comprised in the Portfolio, the Ramp-Down Period Start Date shall be the
effective date of Party B’s notice (or, if applicable, the effective date of the
last of such notices).
 
“Ramp-Up Period” means the period commencing on, and including, the Effective
Date, to, and including, the Ramp-Up Period End Date.
 
“Ramp-Up Period End Date” means the 120th day following the Effective Date.
 
“Reference Market-maker” means any of parties from time to time specified as a
Reference Market-maker by Party A and Party B by mutual written agreement.  Each
of the following shall constitute a Reference Market-maker until such time as
Party A and Party B agree in writing that a particular entity specified herein
shall cease to be a Reference Market-maker in which case such entity shall cease
to be a Reference Market-maker as of the first Business Day following the
effective date of such notice:


Bank of America N.A., Bank of Montreal, The Bank of New York Mellon, N.A.,
Barclays Bank Plc, BNP Paribas, Canadian Imperial Bank of Commerce, Citibank
N.A., Credit Agricole S.A., Credit Suisse , Deutsche Bank AG, Goldman Sachs &
Co., HSBC Bank, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley & Co., Royal Bank of Canada, Royal Bank of Scotland
plc, Société Générale, Toronto-Dominion Bank, UBS AG, Wachovia Bank National
Association and Wells Fargo Bank, National Association.


 
35

--------------------------------------------------------------------------------

 
For purposes hereof, each reference to an entity as set out above or in any
written agreement exchanged between Party A and Party B concerning the
appointment of Reference Market-makers shall include any affiliate or
wholly-owned subsidiaries of such entity provided such affiliate or subsidiary
has a Public Rating which at least equal to the Public Rating of such entity or
the obligations such subsidiary are fully guaranteed by such entity.
 
“Reference Obligation” means any loan or bond for which an Addition Commitment
Date has occurred and for which Final Deletion Dates have not yet occurred for
Deletion Amounts that in aggregate reduce the Face Amount thereof to zero.


“Reference Obligation Holder” means, in respect of a Reference Obligation, a
hypothetical holder of record (domiciled, for tax purposes, in Canada) of such
Reference Obligation who, through a purchase transaction, is the beneficial
owner of an amount of the relevant Reference Obligation, in a principal amount
equal to the Face Amount of such Reference Obligation, on the Effective Date or
the relevant Addition Commitment Date and who remains, as of the relevant day of
determination, the holder of such amount of such Reference Obligation.
 
“Reference Obligor” means, in respect of a Reference Obligation, the party
specified as the Reference Obligor in the latest issued TRS Report or, in
respect of any pending addition, as determined by Party A, which shall be the
issuer or obligor of the relevant Reference Obligation, and each Successor.
 
“Repayment Amount” means, in respect of a Reference Obligation which is a
Revolving Loan to which Party A Hedging applies, the amount, in the relevant
currency, of any commitment reductions and repayments of principal effected in
respect of such Reference Obligation received by a Party A Entity on the
relevant Repayment Date which do not constitute Permanent Reductions.
 
“Repayment Date” means each day in the Term on which a Repayment Amount is
received by a Party A Entity.
 
"Report Date" means each Payment Date in the Term.
 
“Revolving Loan” means a loan that requires one or more future advances to be
made to the Reference Obligor and allows the Reference Obligor to repay and
redraw such advances but that otherwise has the requisite characteristics of
Reference Obligations as provided in Section 3 above and shall include, without
limitation, revolving loans and other similar loans.  For the avoidance of
doubt, a delayed draw term loan shall not be a Revolving Loan.
 
“S&P” means Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies Inc. or any successor thereof.
 
“Sale Costs” means in respect of the relevant Deletion Amount of a Reference
Obligation to which Party A Hedging applies, the actual and documented costs,
including but not limited to reasonable and documented legal costs, incurred by
a Party A Entity, in connection with its sale, or its attempted or failed sale,
of such Reference Obligation including, without limitation, compensation
payments, fees, damages, costs and make-whole payments mandated by the LMA
Purchase and Sale Documentation or the LSTA Purchase and Sale Documentation. For
purposes of Section 8 hereof, the Sale Costs pertaining to a Reference
Obligation shall be deemed to have been incurred on the date on which such Sale
Costs are paid by a Party A Entity.


 
36

--------------------------------------------------------------------------------

 
“Senior Secured Bond” means a senior secured, non-convertible, corporate bond
which trades as a “first lien bond” as determined by Party A under then-current
trading practices prevailing in the primary or secondary bond market, as the
case may be.


“Senior Unsecured Bond” means a non-convertible corporate bond which does not
trades as a “first lien bond” or a “subordinated bond” as determined by the
Calculation Agent under then-current trading practices in the primary or
secondary bond market, as the case may be.


“Settled Book Value” means, in respect of a Reference Obligation and a
particular Determination Date, the Book Value of such Reference Obligation less
the product of (i) the Addition Amount and the (ii) Addition Price applicable to
such Reference Obligation in respect of which an Addition Date has not
occurred.  Where any portion of an Addition Amount applicable to a Reference
Obligation is an Unfunded Amount, for purposes of determining the Settled Book
Value of such Reference Obligation, in lieu of including the Book Value in
respect of such Addition Amount in such determination, an amount equal to (1)
the product of (x) the Addition Price applicable to the relevant Addition Amount
and (y) the Funded Amount, minus (2) the product of (x) 100% minus such Addition
Price, and (y) the Unfunded Amount, shall be included. Where any portion of the
Book Value applicable to a Reference Obligation is a Designated Reference
Obligation, the Settled Book Value applicable to such portion shall be deemed to
be zero.  In respect of any Reference Obligation in respect of which an Adverse
Claim has occurred, the Settled Book Value of such Reference Obligation shall be
deemed to be zero.


“Settled Portfolio Book Value” means, in respect of a particular Determination
Date, the sum of the USD Equivalent all Settled Book Values applicable to such
Determination Date.
 
“SPE” means any special purpose entity domiciled in Ireland and wholly owned,
directly or indirectly, by Party A for the purpose of holding any Reference
Obligation comprised in the Portfolio in respect of which Party A has elected to
hedge its obligations arising under this Transaction in connection with such
Reference Obligation.
 
“Specified Currency” means CAD, Euro, GBP and USD.
 
“Specified Jurisdiction” means Belgium, Canada, France, Germany, Ireland,
Netherlands, Sweden, Switzerland, the United Kingdom and the United States of
America (it being agreed that if subsequent to an Addition Commitment Date
applicable to a Reference Obligation issued by a Reference Obligor, such
Reference Obligor merges, amalgamates or consolidates with or into
any  other  entity  and the result of which is that the resulting
entity  is  no  longer  established in the same jurisdiction or the Reference
Obligor otherwise migrates to another jurisdiction, such
Reference  Obligor  shall  be  deemed  to  be established in its new
jurisdiction for purposes of Section 5 hereof).
 
"Step-Up Costs" means all claims received by a Party A Entity from any party who
purchases a Reference Obligation from such Party A Entity pursuant to any
deletion of such Reference Obligation from the Portfolio effected under any
provision of this Confirmation and that arise in connection with the Step-Up
Provisions of the LSTA Purchase and Sale Documentation or similar provisions of
the LMA Purchase and Sale Documentation related to the transfer of a Reference
Obligation in each case to the extent that, at the relevant time at which the
relevant Party A Entity sells the relevant  Reference Obligation, the relevant
Reference Obligation trades as a Distressed Loan or to the extent that Party B
shall have directed Party A or the relevant Party A Entity to document such sale
by way of distressed documents rather than par documents.
 
 
37

--------------------------------------------------------------------------------

 
"Successor" means any party who assumes or becomes liable for the Reference
Obligation applicable to the relevant Reference Obligor whether by operation of
law or pursuant to any agreement, as determined by the Calculation Agent in good
faith in its commercially reasonable discre­tion.
 
“Successor Source” means, in relation to a display page, (i) the successor
display page, or (ii) if the sponsor has not officially designated a successor
display page, the display page designated by the relevant information vendor or
provider (if different from the sponsor).
 
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment or
delivery to be made by Party A hereunder other than a stamp, registration,
documentation or similar tax.
 
“Term” means the period commencing on, and including, the Effective Date hereof
to, and including, the Termination Date.
 
“Termination Date” means the first Business Day following the last day of the
Ramp-Down Period.
 
“TRACE” means the Trade Reporting and Compliance Engine.
 
“Trade Confirmation” means (a) in the context of the purchase or sale of loans
in the secondary loan trading market that are not Distressed Loans, the LMA
Trade Confirmation (Par) or the LSTA Par/Near Par Trade Confirmation or such
other purchase and sale documentation as commonly utilized or required by the
applicable secondary loan trading market in which the relevant Reference
Obligation or loan trades, (b) in the context of the purchase or sale of loans
in the secondary loan trading market that are Distressed Loans, the LMA Trade
Confirmation (Distressed/Claims), LMA Trade Confirmation (Distressed/Bank Debt)
or the LSTA Distressed Trade Confirmation or such other purchase and sale
documentation as commonly utilized or required by the applicable secondary loan
trading market in which the relevant Reference Obligation or loan trades, (c) in
the context of the purchase of loans in the primary market, written confirmation
from the lead lender or agent bank in connection with the relevant loan that a
principal amount of such loan equal to the Addition Amount has been allocated to
a Party A Entity, and (d) in the context of bonds, such purchase and sale
documentation, if any, as is commonly utilized or required by the applicable
trading market in which the relevant Reference Obligation or bond trades.
 
“Traded Book Value” means, in respect of a Reference Obligation and a particular
Determination Date, the Book Value thereof but adjusted by (a) in the context of
any Deletion Amount applicable to such Reference Obligation for which a Final
Deletion Date has not occurred but in respect of which a Firm Bid has been
obtained from a Reference Market-maker reasonably acceptable to Party A,
calculating such Book Value as if a Final Deletion Date has occurred in respect
of such Deletion Amount, and (b) excluding from the Book Value thereof, until
the applicable Addition Date occurs, any Addition Amount in respect of which 90
days, or such greater number of days as Party A may elect by notice to Party B
given in accordance with Section 12 hereof, have passed since the Addition
Commitment Date applicable to such Addition Amount.
 
“Traded Face Amount” means, in respect of a Reference Obligation and a
particular Determination Date, the sum of all Addition Amounts applicable to
such Reference Obligation the Addition Commitment Dates of which have occurred
prior to such Determination Date and all PIK Amount applicable to such Reference
Obligation in respect of which a PIK Accretion Date has occurred prior to such
Determination Date minus the sum of all Deletion Amounts applicable to such
Reference Obligation the Deletion Commitment Dates of which have occurred prior
to such Determination Date.
 
 
38

--------------------------------------------------------------------------------

 
“Traded Portfolio Book Value” means, in respect of a particular Determination
Date, the sum of the USD Equivalent of all Traded Book Values applicable to such
Determination Date.
 
“TRS Report” means a report issued by Party A concerning the status of the
Transaction evidenced hereby which shall include, among other things, the status
of pending additions and pending deletions, a summary of changes made to the
composition of the Portfolio pursuant to Sections 3, 4 or 5 above since the last
Report Date, and, in respect of each Reference Obligation, the Reference
Obligor, each Addition Price applicable to a Reference Obligation, each Addition
Commitment Date and the Addition Date applicable to a Reference Obligation, and
the Face Amount.  Notwithstanding the foregoing, the failure to issue a report
shall not obviate or negate any change to the Portfolio effected pursuant to
such Sections or the resulting payment obligations including, without
limitation, that a Reference Obligation shall be deemed added to the Portfolio
as of the applicable Addition Commitment Date and (except as may be otherwise
provided for herein) deemed deleted from the Portfolio as of the Final Deletion
Date applicable to such Reference Obligation.
 
“Unfunded Amount” means, in respect of a Reference Obligation, that portion of
the relevant Addition Amount that has not been funded as of the relevant
Determination Date.
 
“Unlevered Portfolio” means, as of the relevant Determination Date, all
Unlevered Portfolio Reference Obligations in respect of which an Addition
Commitment Date has occurred in respect of one or more Addition Amounts or in
respect of which a PIK Accretion Date has occurred in respect of one or more PIK
Amounts and in respect of which Final Deletion Dates have not occurred in
respect of Deletion Amounts the aggregate of which equal the aggregate of all
such Addition Amounts and all such PIK Amounts.
 
“USD” means the lawful currency of the United States of America.
 
“USD-LIBOR-BBA” means that the rate for the relevant date of determination will
be the rate for deposits in USD for a period of the Designated Maturity which
appears on Reuters service display page LIBOR01 or any Successor Source as of
11:00 a.m., London time, on the day that is two London Banking Days preceding
the relevant date of determination. If such rate does not appear on such display
page or Successor Source, the rate for the relevant date of determination will
be the arithmetic mean of the deposit rates in USD offered as of 11:00 a.m.,
London time, on the relevant date of determination, by at least four banks in
the London interbank market, as selected by Party A in good faith and in a
commercially reasonable manner, to prime banks in the London interbank market
for a period equal to the Designated Maturity.
 
“USD Equivalent” means:
 
(A)           For purposes of applying any condition to any addition to the
Portfolio contemplated by Section 3 or any Portfolio Composition Requirement,
quantifying the credit support to be provided by Party B pursuant to Section 11
or determining the Actual Spread Amount, the Portfolio Book Value, the Portfolio
Mark-to-Market and the Traded Portfolio Book Value;
 
 
39

--------------------------------------------------------------------------------

 
 
(1)
for purposes of determining the USD Equivalent of any amount denominated in
Euro, the amount in USD determined by Party A in good faith and in a
commercially reasonable manner by applying the “Euro Spot” rate as set out under
column “Price” opposite the relevant day of determination on Bloomberg service
display page “EUR {CRNCY} HP {GO}” or Successor Source in effect as of the close
of business on the last day preceding the relevant day of determination to the
relevant amount denominated in Euro;

 
 
(2)
for purposes of determining the USD Equivalent of any amount denominated in GBP,
the amount in USD determined by Party A in good faith and in a commercially
reasonable manner by applying the “GBP Spot” rate as set out under column
“Price” opposite the relevant day of determination on Bloomberg service display
page “GBP {CRNCY} HP {GO}” or Successor Source in effect as of the close of
business on the last day preceding the relevant day of determination to the
relevant amount denominated in GBP; and

 
 
(3)
for purposes of determining the USD Equivalent of any amount denominated in CAD,
the amount in USD determined by Party A in good faith and in a commercially
reasonable manner by applying the “CAD Spot” rate as set out under column
“Price” opposite the relevant day of determination on Bloomberg service display
page “CAD {CRNCY} HP {GO}” or Successor Source in effect as of the close of
business on the last day preceding the relevant day of determination to the
relevant amount denominated in CAD;

 
 (B)           For purposes of quantifying any payment to be made by or to Party
A including, without limitation, the Net Surplus or Net Shortfall, the spot
exchange rate of a foreign exchange agent reasonably selected by Party A at
which Party A is able to purchase the relevant amount of USD with Euro, GBP, or
CAD (as applicable) at or about 5:00p.m. (New York time) on the relevant date of
determination for value on the relevant spot date.
 
“Valuation Period” means (x) in the context of the occurrence of a Hedge Event
or a Conversion Event in respect of which no Conversion Proceeds are paid, the
10 Business Day period, and (y) in the context of the designation of an Early
Termination Date pursuant to Section 4(D) above, the period selected by Party A
by notice to Party B (by way of notice given in accordance with Section 12
hereof) which period shall not be greater than 5 Business Days, commencing on
(i) in the context of the occurrence of a Hedge Event or Conversion Event, the
first Business Day following the date on which Party A’s notice to Party B of
the occurrence of a Hedge Event or Conversion Event becomes effective in
accordance with Section 12 hereof, and (ii) in the context of the designation of
an Early Termination date pursuant to Section 4(D) above, the first Business Day
following the Early Termination Date.
 
“Weighted Average Rating Factor” means (subject to Portfolio Composition
Requirement #3), in respect of the relevant rating agency and as of the relevant
day of determination, the number, rounded upwards to the nearest whole number,
equal to the quotient of (1) the sum of the Ratings Equivalent determined in
respect of each Reference Obligation, divided by (2) the Traded Portfolio Book
Value in effect on such determination date.  For purposes hereof, “Ratings
Equivalent” means, in respect of a Reference Obligation, the product of (x) the
Traded Book Value applicable to such Reference Obligation, and (y) the rating
factor, as set out in the Rating Factor Annex appended hereto as Annex 2, that
is applicable to the Public Rating then assigned by the relevant rating agency
to such Reference Obligation.  The Weighted Average Rating Factor of the
Portfolio (as defined above) shall be calculated separately for each rating
agency utilizing the Public Ratings respectively assigned by such agency (the
Weighted Average Rating Factor resulting from the application of the Public
Ratings assigned by Moody’s being the “Moody’s Weighted Average Rating Factor”
and the Weighted Average Rating Factor resulting from the application of the
Public Ratings assigned by S&P being the “S&P Weighted Average Rating
Factor”).  The higher of the Moody’s Weighted Average Rating Factor and the S&P
Weighted Average Rating Factor shall be the Weighted Average Rating Factor of
the Portfolio. Should either S&P or Moody’s not assign a Public Rating for a
Reference Obligation, the equivalent of the other rating agency’s Public Rating
shall be substituted. If neither S&P nor Moody’s assigned a Public Rating for a
Reference Obligation, each such unrated Reference Obligation shall be deemed to
have a Public Rating of “WR” by Moody’s and a Public Rating of “NR” by S&P.
 
15.
Payment Instructions
               
Party A:
     
 
Bank: The Bank of Nova Scotia, N.Y.
   
 
ABA#: 026002532
   
 
Account Number: 6027-36
   
 
Attention: WBO, Derivative Products
           
Party B:
       
Fed Wire Instructions
     
State Street Bank & Trust Co.
     
ABA#:  011000028
     
Account#:  10239226
     
Beneficiary Name:  HALIFAX FUNDING LLC (CNID)
       
16.
Offices
       
(a) The Office of Party A for each Transaction evidenced hereby is Toronto; and
           
(b) The Office of Party B for each Transaction evidenced hereby is Orlando,
Florida.
       


 
40

--------------------------------------------------------------------------------

 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.  The
parties hereto agree that this Master Confirmation, whether received in original
or facsimile form, may be executed in counterparts, which execution may be
effected by means of facsimile transmission, and that such Master Confirmation,
as supplemented by the ISDA Master Agreement, constitute a single and original
agreement between us.  Where execution is effected by means of facsimile
transmission, the parties agree that the sender’s signature as printed by the
recipient’s facsimile machine shall be deemed to be the sender’s original
signature.
 
Yours sincerely,
 
THE BANK OF NOVA SCOTIA
 


 
By: /s/D.
Couto                                                                             
 
Name: D COUTO C0009
 
Title: Senior Assistant Manager
 


 
By: __________________________________________

Name:
 
Title:
 
Confirmed as of the date hereof:


HALIFAX FUNDING LLC
By:  Corporate Capital Trust, Inc., its Designated Manager
 


By: /s/ Paul S.
Saint-Pierre                                                                                                                               
Name: Paul S. Saint-Pierre
Title: Chief Financial Officer

 
41

--------------------------------------------------------------------------------

 

 
 
 
Annex 2






RATING FACTOR ANNEX


Applicable
Moody's
Credit
Rating
Applicable S&P
Credit
Rating
Rating Factor
Aaa
AAA
1
Aa1
AA+
10
Aa2
AA
20
Aa3
AA-
40
A1
A+
70
A2
A
120
A3
A-
180
Baa1
BBB+
260
Baa2
BBB
360
Baa3
BBB-
610
Ba1
BB+
940
Ba2
BB
1350
Ba3
BB-
1766
B1
B+
2220
B2
B
2720
B3
B-
3490
Caa1
CCC+
4770
Caa2
CCC
6500
Caa3
CCC-
8070
Ca
CC+
10000
C
CC
10000
WR
CC-
10000
 
C+
10000
 
C
10000
 
C-
10000
 
D
10000
 
NR
10000

 
 
 

--------------------------------------------------------------------------------